County Council of Prince George’s County v. Zimmer Development Company, No. 64,
September Term, 2014


ZONING AND LAND USE – REGIONAL DISTRICT ACT – DISTRICT
COUNCIL REVIEW OF PLANNING BOARD DECISION – SUBSTANTIAL
EVIDENCE

       The County Council of Prince George’s County, sitting as the District Council as a
zoning body under the Regional District Act, exercises appellate jurisdiction when
reviewing the action of the county Planning Board to approve or deny a comprehensive
design plan or specific design plan of a property zoned previously to a comprehensive
design zone (a floating zone). The Council may only reverse the action of the Planning
Board if the Planning Board’s decision is not supported by substantial evidence, is
arbitrary and capricious, or is predicated on an error of law.

ZONING AND LAND USE – REGIONAL DISTRICT ACT – DISTRICT
COUNCIL REVIEW OF PLANNING BOARD DECISION – LIMITED TO
ISSUES ON REMAND

       If the County Council of Prince George’s Council, sitting as District Council,
remands such a case to the Planning Board to consider or reconsider select issues,
pursuant to Prince George’s County Code § 27-523(a), and reviews after remand the
modified decision of the Planning Board, it may reverse the modified decision of the
Planning Board based only on the issues that were remanded for consideration or
reconsideration.

    ADMINISTRATIVE LAW – JUDICIAL REVIEW OF                                 DISTRICT
COUNCIL DECISION – REVERSAL OF AGENCY DECISION

       A reviewing court may reverse the decision of an administrative agency, and need
not remand the case for further consideration by the agency, when there remains no
administrative discretion or function for the agency to exercise or perform properly and
the outcome is required by law.
Circuit Court for Prince George’s County
Case Nos. CAL 12-19612 & CAL 12-19613
Argued: 3 March 2015
                                                  IN THE COURT OF APPEALS OF
                                                        MARYLAND

                                                                 No. 64

                                                        September Term, 2014


                                                COUNTY COUNCIL OF PRINCE
                                             GEORGE’S COUNTY, SITTING AS
                                                THE DISTRICT COUNCIL

                                                                   v.

                                                     ZIMMER DEVELOPMENT
                                                        COMPANY


                                                          Barbera, C.J.,
                                                          *Harrell,
                                                          Battaglia,
                                                          Greene,
                                                          Adkins,
                                                          McDonald,
                                                          Watts,
                                                                 JJ.


                                                     Opinion by Harrell, J.

                                                       Filed: August 20, 2015

                                             *Harrell, J., now retired, participated in
                                           the hearing and conference of this case
                                           while an active member of this Court; after
                                           being recalled pursuant to the Constitution,
                                           Article IV, Section 3A, he also
                                           participated in the decision and adoption
                                           of this opinion.
       Given the battle of almost epic proportions waged by the respective angels in the
present litigation, it seems fitting to describe metaphorically with select readings from the
entirely fictional Book of Land Use the forced march this case has made:

              Chapter MMIV (2004):

                     In the beginning, a landowner applied to reclassify to a
              floating zone a certain property in Adelphi, in the county of
              Prince George’s, in the State of Maryland. The District
              Hegemon looked upon the application and saw that it was
              good.

              Chapters MMX – MMXII (2010-2012)

                    Time passed. The landowner sought at last approval to
              complete that which had been initiated lo’ those many years
              ago. Although the landowner’s latest initiatives were deemed
              acceptable by the County planning satraps, the District
              Hegemon, being displeased with these offerings, spurned
              them as unworthy.

                     The landowner, feeling much afflicted, brought its
              plight before a local Sanhedrin who, finding uncharitable the
              District Hegemon’s most recent treatment of the landowner’s
              offerings, decreed that the offerings were pleasing indeed
              unto the eyes of the law.

              Chapter MMXV (2015)

                     The displeased District Hegemon brings its case now
              before the Great Sanhedrin, which, having heard the piteous
              wailing and cries from all concerned, shall now pass final
              judgment.

        I. THE RELEVANT LAND USE REGIME IN PRINCE GEORGE’S COUNTY:
                          A MIND-NUMBING PRIMER

       Most judges and lawyers, and many public officials and members of the general

public, are uninitiated (and perhaps even uninterested, unless their oxen are being gored)

in the mysteries of land use regulation. With apologies particularly to the uninterested,
the following introduction to the relevant zoning, planning, and land use regime in play

virtually throughout all of Prince George’s County (and the Regional District of which it

is a part) is useful, if not essential, in order to grasp the context of the facts of this case

and our decision to follow. Because the dispute is primarily about the source and terms of

the locality’s authority to regulate land use, we will explore first the well-spring of that

authority.

       The modern authority to regulate land use in Maryland may be traced to the

colonial Maryland Charter of 1632. The Charter granted to the Lord Proprietor “free, full,

and absolute power . . . to ordain, make, enact, and . . . publish any laws

whatsoever . . . .”1, 2 Maryland Charter of 1632 (modified for modern spelling). Much of


       1
         The Charter required any legislative action to “be consonant to Reason, and be
not repugnant or contrary, but (so far as conveniently may be) agreeable to the Laws,
Statutes, Customs and Rights of this Our Kingdom of England.” The laws of England at
the time did not limit the regulation of private land for the public good. John F. Hart,
Colonial Land Use Law and Its Significance for Modern Takings Doctrine, 109 Harv. L.
Rev. 1252, 1285-86 (1996); see Charles II, 1666: An Act for rebuilding the Citty of
London, reprinted in 5 Statutes of the Realm 1628-80, at 603-612 (John Raithby ed.,
1819), http://www.british-history.ac.uk/statutes-realm/vol5/pp603-612 (establishing a
building code to regulate construction of new dwellings in the aftermath of the Great Fire
of London).

        In modern times, this broad authority is referred to as the State’s “police power.”
“In its broadest sense the police power is said to be the power of government inherent in
every sovereignty.” Tighe v. Osborne, 149 Md. 349, 356, 131 A. 801, 803 (1925); see
also Lawton v. Steele, 152 U.S. 133, (1894). Like the language of its primordial grant,
such power is not absolute. As we have noted,

              [i]n this state the courts have uniformly held that the police
              power is not unlimited, but that wherever it is invoked in aid
              of any purpose or legislation, such purpose or legislation must
              bear some definite and tangible relation to the health,
                                                                       (Continued…)
                                                  2
this authority was wrested from the Proprietor by the legislative assembly prior to the

colony achieving independence from Great Britain. See generally Albert J. Martinez, Jr.,

The Palatinate Clause of the Maryland Charter, 1632-1776: From Independent

Jurisdiction to Independence, 50 Am. J. Legal Hist. 305 (2008-2010). The State of

Maryland retains this broad authority to regulate land use (and to delegate powers to the

political subdivisions), subject only to the Federal and State constitutions.




       (…continued)
            comfort, morals, welfare, or safety of the public, which must
            define the farthest boundaries of its territory.

Goldman v. Crowther, 147 Md. 282, 293, 128 A. 50, 54 (1925).
       2
          The colonial administration exercised its land use power. Maryland’s mill act,
stating that most of the places fit for building watermills was owned by people who, on
account of being underage or “willfully obstinate,” would not sell their property to those
willing to construct mills, established a process by which an individual proposing to build
a mill could condemn another’s property. Hart, Colonial Land Use Law and Its
Significance for Modern Takings Doctrine, supra, at 1267 (1996) (quoting Act of May 8,
1669, 2 Archives of Maryland 211, 211-12 (William H. Browne ed., 1884)). One of the
apparent purposes of the statute was to diversify the agricultural output of the colony by
encouraging farmers to grow grains, rather than only tobacco. John F. Hart, The
Maryland Mill Act, 1669-1766: Economic Policy and the Confiscatory Redistribution of
Private Property, 39 Am. J. Legal Hist. 1, 7-11 (1995); see also Act of May 8, 1669, 2
Archives of Maryland 211 (William H. Browne ed., 1884) (stating in the preamble that
“husbandry in tilling the ground for and sowing of wheat and Barly is but coldly
prosecuted though the Advantages thereby in rayseing the stock of Neate Cattle be
great”). Other examples of exercise of land use power include a scheme aimed at
encouraging the construction of forges and foundries, Hart, Colonial Land Use Law and
Its Significance for Modern Takings Doctrine, supra at 1267 (citing Act of 1719, para. II,
33 Archives of Maryland 467, 467-68 (Clayton C. Hall ed., 1913)), and the prohibition of
the construction of dams that damaged fisheries or impeded navigation, Acts of June 15,
1768, Nos. 4 & 5, 61 Archives of Maryland 427 (J. Hall Pleasants ed., 1944).

                                                 3
              A. Delegation of Land Use Powers to Local Governments.

       Maryland, like its sister states, delegates to local political subdivisions significant

authority to regulate land use.3 1 Edward H. Ziegler, Jr., Rathkopf’s The Law of Zoning

and Planning §§ 1:9, 36:2 (4th ed. 2015) [hereinafter Rathkopf’s The Law of Zoning and

Planning]; see also Mayor & Council of Rockville v. Rylyns Enterprises, Inc., 372 Md.
514, 528, 814 A.2d 469, 476 (2002). Local governments possess no inherent power to

regulate land use, but rather are limited to the powers granted to them by the State. W.

Montgomery Cnty. Citizens Ass'n v. Maryland-Nat'l Capital Park & Planning Comm'n,

309 Md. 183, 186, 522 A.2d 1328, 1329 (1987) (citing Crozier v. Co. Comm. Pr.

George's Co., 202 Md. 501, 505-07, 97 A.2d 296 (1953); see also Reynolds v. Sims, 377
U.S. 533, 575 (1964) (“Political subdivisions of States—counties, cities, or whatever—

never were and never have been considered as sovereign entities. Rather, they have been

traditionally regarded as subordinate governmental instrumentalities created by the State

to assist in the carrying out of state governmental functions”). But cf. William J. Novak,

The People’s Welfare: Law and Regulation in Nineteenth Century America 171-189

(discussing the objections of Eighteenth Century jurists to state-wide regulation of liquor,

while the same jurists had upheld identical local liquor controls without serious scrutiny).

       3
          The State exercises concurrently limited planning authority. The State
Department of Planning and its Secretary prepare plans “to promote the general welfare
and prosperity of the people of the State” by considering “studies of governmental,
economic, physical, and social conditions and trends.” Maryland Code (2001, 2009 Repl.
Vol.), State Finance and Procurement Article, § 5-602 (“SFP”); see also SFP §§ 5-309, 5-
203.

                                                 4
Under Maryland’s constitutional scheme, a local government’s authority to regulate land

use may emanate only from enabling legislation of the General Assembly. See Maryland

Const. Art. XI; W. Montgomery Cnty. Citizens Ass'n, 309 Md. at 186, 522 A.2d at 1329

(citing Crozier, 202 Md. at 505-07, 97 A.2d 296). These powers are exercised, “in the

main, through the implementation of what is known as the planning and zoning process.”

Rylyns Enterprises, 372 Md. at 531-32, 814 A.2d at 479.

                         B. Zoning and Planning Distinguished

       Although related concepts, it is well established in Maryland that zoning and

planning are separate functions. Appleton Reg'l Cmty. Alliance v. Cnty. Comm'rs of Cecil

Cnty., 404 Md. 92, 102, 945 A.2d 648, 653 (2008); Mueller v. People's Counsel for

Baltimore Cnty., 177 Md. App. 43, 68, 934 A.2d 974, 989 (2007) (citing Howard Co. v.

Dorsey, 292 Md. 351, 361, 438 A.2d 1339 (1982); Board of Cnty. Comm'rs of Carroll

County v. Stephans, 286 Md. 384, 389, 408 A.2d 1017 (1979)). Maryland courts have

parsed previously the distinction.

       Zoning is the more finite term. Rylyns Enterprises, 372 Md. at 528-29, 814 A.2d at

476-77. Generally, “the term ‘zoning’ is ‘used to describe the process of setting aside

disconnected tracts of land varying in shape and dimensions, and dedicating them to

particular uses designed in some degree to serve the interests of the whole territory

affected by the plan.’” Maryland Overpak Corp. v. Mayor and City Council of Baltimore,

395 Md. 16, 48, 909 A.2d 235, 254 (2006) (quoting Stephans, 286 Md. at 388-89, 408

A.2d at 1019). The “territorial division of land within a jurisdiction” is “[t]he very

essence of zoning . . . .” Mueller, 177 Md. App. at 67-68, 934 A.2d at 988 (citing Heath

                                               5
v. Mayor and City Council of Baltimore, 187 Md. 296, 305, 49 A.2d 799 (1946)). Parcels

must be put to use in compliance with their zoning, excepting legal non-conforming

uses.4

         Planning is the broader term. Bd. of Cnty. Comm'rs of Cecil Cnty. v. Gaster, 285
Md. 233, 246, 401 A.2d 666, 672 (1979); Mueller, 177 Md. App. at 69, 934 A.2d at 989;

see also Rylyns Enterprises, 372 Md. at 529, 814 A.2d at 477-78 (stating that zoning is

the more finite term). Planning concerns “the development of a community, not only with

respect to the uses of lands and buildings, but also with respect to streets, parks, civic

beauty, industrial and commercial undertakings, residential developments and such other

matters affecting the public convenience . . . .” Gaster, 285 Md. at 246, 401 A.2d at 672

(quoting 1 E. C. Yokley, Zoning Law and Practice § 1-2 (4th ed. 1978)). Unsurprisingly,

the making of “plans” falls clearly under the ambit of “planning.” See Rylyns Enterprises,
372 Md. at 529, 814 A.2d at 477.

         Included in the zoning or planning powers is also the authority to enforce zoning

and planning actions and decisions. For example, Maryland courts recognize the

requirement and issuance of building and occupancy permits as part of the zoning power,

Joy v. Anne Arundel Cnty., 52 Md. App. 653, 657-68, 451 A.2d 1237, 1240 (1982), and

subdivision controls as an element of the exercise of the planning power, Richmarr Holly

Hills, Inc. v. Am. PCS, L.P., 117 Md. App. 607, 645-46, 701 A.2d 879, 898 (1997). Just

as the power to zone implies more than establishing classifications and placing them on


         4
             We describe non-conforming uses infra at note 16.

                                                   6
an official map, so too does the planning power encompass more than merely producing

plans and acting on subdivision applications. Because “planning and zoning complement

each other and serve certain common objectives,”5 People's Counsel for Baltimore Cnty.

v. Surina, 400 Md. 662, 689, 929 A.2d 899, 915 (2007); accord Richmarr, 117 Md. App.

at 650, 701 A.2d at 900 (quoting 4 R. Anderson, American Law of Zoning § 23.20 (2nd

ed. 1977)), some implementation and enforcement procedures may have both planning

and zoning aims.6

                                  C. Zoning in General

      Maryland’s first local zoning enabling statute was enacted by the General

Assembly in 1927 authorizing zoning in Baltimore City and other municipalities with



      5
          The zoning and planning, when implemented together, aim to guide growth

               in a manner that allows for the expansion of economic
               activities and opportunities in the area or region for the
               benefit of its residents, while at the same time attempting to
               maintain the quality of life of the region, all without unduly
               disturbing the reasonable expectations of the citizenry as to
               the permissible uses they may make of real property.

Mayor & Council of Rockville v. Rylyns Enterprises, Inc., 372 Md. 514, 532, 814 A.2d
469, 479 (2002); see also Maryland Code (2012), Land Use Article, §§ 4-202, 10-302
(“LU”) (requiring certain objectives for zoning regulations and, in Baltimore City,
requiring such zoning regulations to be “in accordance with the plan”).
      6
         For example, implementation of subdivision controls, an element of the planning
power, must comply as well with applicable zoning regulations. People's Counsel for
Baltimore Cnty. v. Surina, 400 Md. 662, 691-92, 929 A.2d 899, 916 (2007); see also,
e.g., Prince George’s County Code § 24-121(a) (“PGCC”) (“The Planning Board shall
require that proposed subdivisions . . . [are] platted in conformance with all of the
requirements of the Zoning Ordinance applicable to the subject property.”).

                                                7
more than 10,000 inhabitants.7 See 1927 Md. Laws ch. 705. In reliance on this delegation,

Baltimore City enacted its first comprehensive zoning ordinance on 30 March 1931.8 See

Jack Lewis, Inc. v. Mayor & City Council of Baltimore, 164 Md. 146, 148, 164 A. 220,

221 (1933). Since then, counties (both charter and otherwise) have been delegated also

zoning powers. See Maryland Code (2012), Land Use Article §§ 4-102, 22-104 (“LU”).

            1. Original and Comprehensive Zoning Versus Piecemeal Zoning

      Local zoning authorities implement their delegated zoning authority through

“establishment of original zoning through adoption of a [an original] zoning map,

comprehensive rezoning of substantial areas of the jurisdiction through a legislative-type

process initiated by the local government, and piecemeal rezoning of individual

properties (by application of the owner or contract purchaser) through a quasi-judicial

      7
        That same year, the precursor to the Maryland-Washington Regional District Act
(more on this later) was enacted by the Legislature. See 1927 Md. Laws ch. 448; see also
infra note 29. At that time, however, primary zoning authority was not delegated to the
local governments in the Regional District, but rather rested with the Maryland-National
Capital Park & Planning Commission. 1927 Md. Laws ch. 448, § 23.
      8
         Baltimore City enacted previously a precursor ordinance that required a permit
from a “zoning commissioner” to erect any structure or change the use of land or
structures. Tighe, 149 Md. at 353, 131 A. at 802. The zoning commissioner was
authorized to refuse issuance of the permit for any non-residential construction or use if,
“in his judgment after investigation, the proposed buildings or structures, use, or changes
of use would create hazards from fire or disease, or would in any way menace the public
welfare, security, health or morals.” Tighe, 149 Md. at 353, 131 A. at 802. We held this
regulation invalid because allowing denial of a permit justified only by “public welfare”
considerations “delegate[d] to the zoning commissioner and the board of zoning appeals
of Baltimore city arbitrary, undefined, and unreasonable powers.” Tighe, 149 Md. at 368,
131 A. at 808. In a later dispute between the same parties, we held the revised ordinance,
which did not authorize denial of the permit based on “public welfare” considerations, to
be a valid delegation of the police power. Tighe v. Osborne, 150 Md. 452, 459-60 133 A.
465, 467-68 (1926).

                                                8
process.” Anne Arundel Cnty. v. Bell, 442 Md. 539, 553, 113 A.3d 639, 647 (2015)

(citing Rylyns Enterprises, 372 Md. at 532, 814 A.2d at 479). Original zoning and, by

definition, comprehensive rezoning involve large geographic areas and emanate largely

from policy considerations, including future public needs, potential for orderly growth,

and the public health, safety, and general welfare to be advanced.9 Bell, 442 Md. at 553-

54, 113 A.3d at 647-48 (citing Montgomery County v. Woodward & Lothrop, Inc., 280
Md. 686, 713, 376 A.2d 483, 498 (1977)). Piecemeal rezonings, in contrast, concern an

individual property (or a relatively finite assemblage of properties) that is rezoned

through a deliberative fact-finding process, including “at least one evidentiary hearing

(generally), factual and opinion testimony, documentary evidence, cross-examination of

the witnesses, and objections to the weighing of evidence.” Bell, 442 Md. at 555, 113

A.3d at 649 (citing Anderson House, LLC v. Mayor of Rockville, 402 Md. 689, 708 n.17,

939 A.2d 116, 127 n.17 (2008)). The piecemeal rezoning “process results in a

particularized set of written findings of fact and conclusions of law as to the zoning

proposal for the parcel or assemblage in question.” Id. Both processes conclude with a

       9
        In Rylyns Enterprises, we stated that for a legislative act of zoning to qualify as a
“proper” comprehensive rezoning it must:

              1) cover a substantial area; 2) be the product of careful study
              and consideration; 3) control and direct the use of land and
              development according to present and planned future
              conditions, consistent with the public interest; and, 4) set
              forth and regulate all permitted land uses in all or
              substantially all of a given political subdivision, though it
              need not zone or rezone all of the land in the jurisdiction.
372 Md. at 535, 814 A.2d at 481.

                                                 9
legislative act creating or altering the official zoning map for the jurisdiction. Anderson

House, 402 Md. at 707 n.17, 939 A.2d at 127 n.17.

       The scope of review by Maryland courts of the legislative decisions embodied in

original zonings and comprehensive rezonings is quite narrow.10 These actions “‘are

limited only by the general boundaries of appropriate procedural and due process

considerations.’” Bell, 442 Md. at 554, 113 A.3d at 648 (quoting Rylyns Enterprises, 372
Md. at 533, 814 A.2d at 480.) Courts look to whether the local zoning authority: (1)

followed the appropriate procedure designated by the zoning enabling statute and its own

ordinances; (2) comported with the requirements of due process; (3) aimed to achieve a

valid public purpose; and, (4) did not otherwise exceed the police powers.11 See Rylyns


       10
         We described recently in Anne Arundel County v. Bell, 442 Md. 539, 113 A.3d
639 (2015), the standing requirements a plaintiff must meet to challenge a comprehensive
rezoning. See generally 442 Md. at 554-85, 113 A.3d at 649-67. A plaintiff must
demonstrate that he, she, or it is eligible under taxpayer standing by “alleg[ing] two
things: (1) that the complainant is a taxpayer and (2) that the suit is brought, either
expressly or implicitly, on behalf of all other taxpayers.” Bell, 442 Md. at 577, 113 A.3d
at 662 (quoting State Ctr., LLC v. Lexington Charles Ltd. P'ship, 438 Md. 451, 547, 92
A.3d 400, 457 (2014)). “Once a complainant establishes eligibility to bring a suit, he, she,
or it must allege, as noted above, both a governmental action that is illegal or ultra vires
and that the action may affect injuriously the taxpayer's property (meaning that it
reasonably may result in a pecuniary loss to the taxpayer or an increase in taxes).” Bell,
442 Md. at 578, 113 A.3d at 662 (citing State Center, 438 Md. at 540, 92 A.3d at 453).
The harm alleged must be particularized and pecuniary, as opposed to harms to the
general public (e.g., changes to the neighborhood, increased traffic, or increased noise),
and caused potentially by the comprehensive rezoning. Bell, 442 Md. at 578-79, 585, 113
A.3d at 662-63, 667.
       11
           Original zonings and comprehensive rezonings are subject to judicial
invalidation when found to be arbitrary, discriminatory or illegal. See Anderson House,
LLC v. Mayor & City Council of Rockville, 402 Md. 689, 720, 939 A.2d 116, 134-34
(2008); Ark Readi-Mix Concrete Corp. v. Smith, 251 Md. 1, 4, 246 A.2d 220, 221 (1968).
                                                                     (Continued…)
                                                10
Enterprises, 372 Md. at 533, 814 A.2d at 480 (quoting White v. Spring, 109 Md. App.
692, 696–97, 675 A.2d 1023, 1025 (1996)). Properly enacted original zoning and

comprehensive rezoning are presumed to be correct and may only be changed by the

local zoning authority through later comprehensive zoning or an application for

piecemeal rezoning. Bell, 442 Md. at 554, 554 n.6, 113 A.3d at 648, 648 n.6 (quoting

Rylyns Enterprises, 372 Md. at 535–36, 814 A.2d at 481).

       Courts are somewhat less deferential in their review of quasi-judicial piecemeal

rezoning.12 Like other quasi-judicial decisions, piecemeal rezoning is reviewed most

frequently under the substantial evidence test. Cremins v. Cnty. Comm'rs of Washington


        (…continued)
When an original zoning or comprehensive zoning is “the product of careful study and
consideration” and “control[s] and direct[s] the use of land and development according to
present and planned future conditions, consistent with the public interest[,]” however, its
legislative determinations will not be disturbed. See Bell, 442 Md. at 554, 113 A.3d at
648 (quoting Rylyns Enterprises, 372 Md. at 535, 814 A.2d at 481).
       12
          We summarized also in Bell the requirements for property owner standing that
applies typically to piecemeal rezonings and other administrative land use decisions or
executive actions. To establish property owner standing, a complainant must be
“specially aggrieved.” See Bell, 442 Md. at 558, 113 A.3d at 651. The most important
consideration in whether a property owner is specially aggrieved is the presumption
derived from the proximity of his/her/its property to the rezoned property. Bell, 442 Md.
at 558, 113 A.3d at 650 (citing Ray v. Mayor & City Council of Baltimore, 430 Md. 74,
82, 59 A.3d 545, 550 (2013)). Our cases demonstrate that a party will only be specially
aggrieved for purposes of property owner standing if the party is “an adjoining,
confronting, or nearby property owner” (prima facie aggrieved) or is “farther away than
an adjoining, confronting, or nearby property owner, but is still close enough to the site of
the rezoning action and offers ‘plus factors' supporting injury” (almost prima facie
aggrieved). Bell, 442 Md. at 559, 113 A.3d at 651 (quoting Ray, 430 Md. at 91, 59 A.3d
at 551-52). We have found almost prima facie aggrieved complainants whose property is
between 200 and 1000 feet away from the subject property. Id. (citing Ray, 430 Md. at
91, 59 A.3d at 555).

                                                11
Cnty., 164 Md. App. 426, 438, 883 A.2d 966, 973 (2005). The determination of the

zoning authority should be upheld “if reasoning minds could reasonably reach the

conclusion from facts in the record.” Cremins, 164 Md. App. at 438, 883 A.2d at 973

(citing Stansbury v. Jones, 372 Md. 172, 182-83, 812 A.2d 312, 318 (2002)).

                                     2. Euclidian Zones

       Early zoning ordinances sought to separate incompatible land uses through a

method that would become known as “Euclidean” zoning.13 1 Rathkopf’s The Law of

Zoning and Planning § 1:4. Under a Euclidian zoning scheme, a zoning authority divides

geographically an area into use districts. Rylyns Enterprises, 372 Md. at 534, 814 A.2d at

480 (quoting Rouse–Fairwood Dev. Ltd. P'ship v. Supervisor of Assessments for Prince

George's County, 138 Md. App. 589, 623, 773 A.2d 535, 555 (2001)). Certain permitted

uses are specified by local ordinance and allowed in particular geographic areas. Id.

(citing Rouse–Fairwood Dev., 138 Md. App. at 623, 773 A.2d at 555). These geographic

areas and the zoning assigned to them are then recorded on an official zoning map. Id.

(citing Rouse–Fairwood Dev., 138 Md. App. at 623, 773 A.2d at 555). The number of

classifications that are available to be applied within a district has increased exponentially

since the early schemes, but Euclidian zoning remains a basic framework for

implementation of land use controls at the local level. 1 Rathkopf’s The Law of Zoning

and Planning §§ 1:4, 1:5; see also, e.g, Prince George’s County Code § 27-109

       13
          Euclidian zoning owes its name to Village of Euclid, Ohio v. Ambler Realty Co.,
272 U.S. 365 (1926). In Euclid, the U.S. Supreme Court held that a zoning scheme that
excluded apartments and commercial uses from a single-family residential district was
constitutional. 272 U.S. at 396-97.

                                                 12
(“PGCC”) (listing the categories of zones that have been created in Prince George’s

County).

       Euclidian zoning aimed to provide stability and predictability in land use planning

and zoning. Rylyns Enterprises, 372 Md. at 534, 814 A.2d at 481. The legislative

enactment of a Euclidian original zoning or comprehensive rezoning is self-executing,

id., and discretionary consideration of individual proposed uses is the exception rather

than the rule, 1 Rathkopf’s The Law of Zoning and Planning § 1:4. Euclidian zoning laws

in Maryland must “be uniform for each class or kind of development throughout a district

or zone[,]” LU §§ 4-201(b)(2)(i), 10-301(b)(2)(i); 22-201(b)(2)(i), to ensure that similarly

situated properties are subjected to similar regulation,14 see Anderson House, 402 Md. at

713-14, 939 A.2d at 131. The original or comprehensive zoning may be changed (unless

by a subsequent comprehensive zoning) only by a subsequent piecemeal zoning, which in

the case of a Euclidean zone may be granted only upon a showing of unforeseen changes

in the surrounding neighborhood occurring since the prior original zoning or

comprehensive rezoning or mistake of fact made by the zoning authority in the original


       14
          This requirement is referred to commonly as the “uniformity requirement” of
Euclidean zoning. Anderson House, 402 Md. at 713, 939 A.2d at 130. It originated from
the Standard State Zoning Enabling Act, which “was written during the 1920s by ‘the
distinguished original group of planning lawyers in this country[,]’ Edward Bassett,
Frank Williams, and Alfred Bettman with the advocacy of Herbert Hoover's Department
of Commerce.” Anderson House, 402 Md. at 713, 939 A.2d at 130 (alteration in original)
(quoting Norman Williams, Jr. & John M. Taylor, American Land Planning Law § 18.01,
at 461 (3rd ed. 2003)). Although the uniformity requirement arises from policy decisions
to prevent arbitrary zoning classifications, and may not be a legal necessity, it has been
adopted in the zoning enabling acts of nearly every state. Anderson House, 402 Md. at
713, 939 A.2d at 131.

                                                13
zoning or previous comprehensive rezoning.15 Rylyns Enterprises, 372 Md. at 538, 814

A.2d at 483 (citing Stratakis v. Beauchamp, 268 Md. 643, 652-53, 304 A.2d 244, 249

(1973); Richmarr, 117 Md. App. at 635-37, 701 A.2d at 893-94).

      A school of thought evolved that the stability and predictability of Euclidian

zoning amounted sometimes to undesirable rigidity. See People's Counsel for Baltimore


      15
        This requirement is known as the “change-mistake rule.” Rylyns Enterprises,
372 Md. at 538, 814 A.2d at 483. As described in Rylyns Enterprises:

             The “change-mistake” rule is a rule of the either /or type. The
             “change” half of the “change-mistake” rule requires that, in
             order for a piecemeal Euclidean zoning change to be
             approved, there must be a satisfactory showing that there has
             been significant and unanticipated change in a relatively well-
             defined area (the “neighborhood”) surrounding the property
             in question since its original or last comprehensive rezoning,
             whichever occurred most recently. The “mistake” option of
             the rule requires a showing that the underlying assumptions or
             premises relied upon by the legislative body during the
             immediately preceding original or comprehensive rezoning
             were incorrect. In other words, there must be a showing of a
             mistake of fact. Mistake in this context does not refer to a
             mistake in judgment. Additionally, even where evidence of a
             change or mistake is adduced, there is no reciprocal right to a
             change in zoning, nor is there a threshold evidentiary standard
             which when met compels rezoning. Even with very strong
             evidence of change or mistake, piecemeal zoning may be
             granted, but is not required to be granted, except where a
             failure to do so would deprive the owner of all economically
             viable use of the property. In Maryland, the change-mistake
             rule applies to all piecemeal zoning applications involving
             Euclidian zones, including those involving conditional
             zoning. The change-mistake rule does not apply, in any event,
             to changes in zoning made in a comprehensive rezoning, or
             the piecemeal grant of a floating zone.
372 Md. at 538-39, 814 A.2d at 483 (citations omitted) (footnotes omitted).

                                              14
Cnty. v. Loyola Coll. in Maryland, 406 Md. 54, 71-72, 956 A.2d 166, 176 (2008); Rylyns

Enterprises, 372 Md. at 541, 814 A.2d at 485; 1 Rathkopf’s The Law of Zoning and

Planning § 1:4. Although certain land use tools that fall under the zoning umbrella, such

as non-conforming uses,16 special exceptions,17 and variances,18 give Euclidian zoning


      16
           We summarized Maryland’s non-conforming uses jurisprudence in Trip
Associates, Inc. v. Mayor & City Council of Baltimore, 392 Md. 563, 898 A.2d 455
(2006). A property owner establishes a non-conforming use if the property owner can
demonstrate to the relevant authority (often a local board of appeals) that the property
was being used in a then-lawful manner before, and at the time of, the adoption of a new
zoning ordinance which purports to prohibit the use on the property. Trip Associates, 392
Md. at 573, 898 A.2d at 455. Such a property owner has a vested constitutional right to
continue the prohibited use, subject to local ordinances that may prohibit “extension” of
the use and seek to reduce the use to conformance with the newer zoning through an
“amortization” or “abandonment” scheme. See Trip Associates, 392 Md. at 574-75, 580,
898 A.2d at 455-56, 459. Nevertheless, nonconforming uses are not favored by Maryland
law, and local ordinances regulating validly non-conforming uses will be construed to
effectuate their purpose. Trip Associates, 392 Md. at 573, 898 A.2d at 455-56 (quoting
Cnty. Council of Prince George's Cnty. v. E. L. Gardner, Inc., 293 Md. 259, 268, 443
A.2d 114, 119 (1982)).
      17
          A special exception, sometimes called a “conditional use,” is a zoning device
that provides a middle ground between permitted and prohibited uses. People's Counsel
for Baltimore Cnty. v. Loyola Coll. in Maryland, 406 Md. 54, 71, 71 n.19, 956 A.2d 166,
176, 176 n.19 (2008); cf. Maryland Overpak Corp. v. Mayor And City Council Of
Baltimore, 395 Md. 16, 29, 909 A.2d 235, 243 (2006) (citing Lucas v. People's Counsel
for Baltimore County, 147 Md. App. 209, 227 n.20, 807 A.2d 1176, 1186 n.20 (2002))
(noting that there may be a “highly-nuanced distinction” between conditional uses and
special exceptions, but describing them together). It allows the local legislature to set
some uses as prima facie compatible for a given zone, subject to a case-by-case
evaluation to determine whether the use would result in an adverse effect on the
neighborhood (other than any adverse effect inherent in that use within the zone), such
that would make the use actually incompatible. Loyola Coll., 406 Md. at 71-72, 106, 956
A.2d at 176, 197-98. Because special exceptions are created legislatively, they are
presumed to be correct and an appropriate exercise of the police power. Rylyns
Enterprises, 372 Md. at 543, 814 A.2d at 486 (citing Brandywine Enterprises, Inc. v.
Prince George's County Council, 117 Md. App. 525, 700 A.2d 1216 (1997)).


                                              15
some flexibility, they were thought not to be enough.19 Rylyns Enterprises, 372 Md. at

537, 814 A.2d at 482 (quoting Stanley D. Abrams, Guide to Maryland Zoning Decisions,

§ 11.1 (3d ed., Michie 1992)).


       (…continued)
       18
          “A variance refers to administrative relief which may be granted from the strict
application of a particular development limitation in the zoning ordinance (i.e., setback,
area and height limitations, etc.).” Rylyns Enterprises, 372 Md. at 537, 814 A.2d at 482
(quoting Stanley D. Abrams, Guide to Maryland Zoning Decisions, § 11.1 (3d ed.,
Michie 1992)). The Land Use Article defines “variance” as

             a modification only of density, bulk, dimensional, or area
             requirements in the zoning law that is not contrary to the
             public interest, and where, owing to conditions peculiar to the
             property and not because of any action taken by the applicant,
             a literal enforcement of the zoning law would result in
             unnecessary hardship or practical difficulty, as specified in
             the zoning law.

LU § 1-101(s). Local zoning authorities (be it boards of appeal, zoning hearing examiner,
or local legislature, depending on how this authority is delegated and/or re-delegated)
determine somewhat the considerations by which variance requests are decided,
including whether the “unnecessary hardship” or “practical difficulties” standard applies.
See Belvoir Farms Homeowners Ass'n, Inc. v. North, 355 Md. 259, 266-67, 734 A.2d
227, 231-32 (1999) (holding that Anne Arundel County, through a County ordinance,
required property owners seeking a variance in the Chesapeake Critical Area to
demonstrate unwarranted hardship, a more exacting standard, as opposed to practical
difficulties, which was required previously); see also Belvoir Farms Homeowners Ass'n,
355 Md. 266 n.4, 734 A.2d 331 n.4 (noting a possible change by the ordinance to the
“traditional uniqueness standard” by which applicable unnecessary hardship or practical
difficulties must be caused). The property owner must prove generally that a variance is
warranted, Mueller v. People's Counsel for Baltimore Cnty., 177 Md. App. 43, 70, 934
A.2d 974, 989 (2007) (citing Easter v. Mayor and City Council of Baltimore, 195 Md.
395, 400, 73 A.2d 491 (1950)).
      19
           These land use tools may be employed also in so-called “floating” zones. See
Loyola Coll., 406 Md. at 72 n.20, 956 A.2d at 176 n.20. We discuss floating zones infra
at Part I.C.3.


                                               16
                                     3. Floating Zones

      Floating zones (or planned unit development zones) are a local legislative

response to the relative rigidity of Euclidian zoning and occupy the opposite end of the

flexibility continuum of zoning categories from Euclidian zones.20 Rylyns Enterprises,
372 Md. at 539 n.15, 814 A.2d at 484 n.15. Rezoning a parcel to a floating zone

resembles in some aspects a special exception process, see id. (citing Richmarr, 117 Md.

App. at 640, 701 A.2d at 895 (1997)); 1 Rathkopf’s The Law of Zoning and Planning §

14:32, but, unlike a special exception, it culminates in a legislative act amending the

zoning on the official zoning map.

      Floating zones are used often to allow the development of specialized or mixed

uses. 3 Rathkopf’s The Law of Zoning and Planning § 45:1; see Rylyns Enterprises, 372
Md. at 539 n.15, 814 A.2d at 484 n.15 (citing Russell R. Reno, Non Euclidean Zoning:

the Use of the Floating Zone, 23 Md. L. Rev. 105, 107 (1963)). “In particular, floating

zones have been used to permit large commercial and industrial uses, mixed uses,

multifamily residences, and planned unit developments.” 3 Rathkopf’s The Law of Zoning

and Planning § 45:1.

      Local zoning authorities implement, where appropriate, floating zones through a

two-step process. 1 Patricia E. Salkin, American Law of Zoning § 9:17 (5th ed. 2009)

[hereinafter Am. Law Zoning]. First, the local zoning authority establishes in its zoning


      20
         A “Planned Unit Development” is a synonym substantially for a floating zone.
Rylyns Enterprises, 372 Md. at 533 n.9, 814 A.2d at 480 n.9; see also Bell, 442 Md. at
557, 113 A.3d at 650.

                                               17
ordinance a specific zoning classification for a specific purpose or a class of purposes,

but does not assign on the zoning map the classification to any property, awaiting instead

a property owner’s piecemeal application that is judged to meet the legislative criteria for

the zone sought. 1 Am. Law Zoning § 9:17. This zone is said thus to “float” above the

local jurisdiction to which the zone may be applied through the grant of a piecemeal

zoning map amendment (or possibly through the adoption of a comprehensive rezoning,

provided there was at least pending a piecemeal application at the time the

comprehensive rezoning is adopted). Bigenho v. Montgomery Cnty. Council, 248 Md.
386, 391, 237 A.2d 53, 57 (1968); see also Rylyns Enterprises, 372 Md. at 539 n.15, 814
A.2d at 484 n.15 (citing Reno, Non Euclidean Zoning: the Use of the Floating Zone,

supra, at 107); 1 Am. Law Zoning § 9:17. The second step is a property owner initiating a

piecemeal rezoning action to implement the zone on a particular parcel. Rylyns

Enterprises, 372 Md. at 539 n.15, 814 A.2d at 484 n.15 (citing Reno, Non Euclidean

Zoning: the Use of the Floating Zone, supra, at 107); Bigenho, 248 Md. at 391, 237 A.2d

at 56; 1 Am. Law Zoning § 9:17.

       Although the processing, review, and grant of a floating zone follows usually the

same quasi-judicial process as Euclidian piecemeal rezonings, the change-mistake rule

does not apply to the former.21 See Bell, 442 Md. at 555-56, 113 A.3d at 649 (citing

Rylyns Enterprises, 372 Md. at 539, 814 A.2d at 483–84); Aubinoe v. Lewis, 250 Md.
21
          Floating zones, like special exceptions, partake of presumptive validity,
provided certain conditions are met, because the zoning authority included them in its
zoning ordinance. See Huff v. Bd. of Zoning Appeals of Baltimore Cnty., 214 Md. 48, 62,
133 A.2d 83, 91 (1957).

                                                18
645, 653, 244 A.2d 879, 884 (1968)). To rezone a property to a floating zone, the zoning

authority must find generally that the legislative prerequisites for the zone are met and the

rezoning is compatible with the surrounding neighborhood (much as required to grant a

special exception). See Bell, 442 Md. at 555-56, 113 A.3d at 649 (citing Aubinoe, 250
Md. at 653, 244 A.2d at 884); Rylyns Enterprises, 372 Md. at 539 n.15, 814 A.2d at 484

n.15 (citing Richmarr, 117 Md. App. at 640, 701 A.2d at 895); Bigenho, 248 Md. at 391,

237 A.2d at 56-57. The burdens of production and persuasion to demonstrate that the

rezoning is appropriate fall on the applicant for a floating zone.22 Rockville Crushed

Stone, Inc. v. Montgomery Cnty., 78 Md. App. 176, 193, 552 A.2d 960, 968 (1989); 3

Rathkopf’s The Law of Zoning and Planning § 45:4; see also Aubinoe, 250 Md. at 653,

244 A.2d at 884 (“It is vitally important that the District Council make appropriate

express findings based on adequate evidence that the purposes set forth in the Ordinance

for the [floating] zone exist and that the project is compatible with the existing uses in the

general neighborhood.”).

       Planning considerations are normally accorded greater weight in assessing

piecemeal rezoning applications for floating zones compared to those for Euclidian

       22
          Although we have characterized floating zones and special exceptions as being
analogous, e.g., Bigenho v. Montgomery Cnty. Council, 248 Md. 386, 391, 237 A.2d 53,
56 (1968), differences exist. It may be material whether the administrative action is left to
a legislative body, rather than an administrative or executive body. In Huff, in which we
acknowledged the validity of floating zones, we adopted much of the reasoning of the
landmark case regarding floating zones, Rodgers v. Vill. of Tarrytown, 302 N.Y. 115, 96
N.E.2d 731 (1951). We did not adopt, however, the New York court’s language that a
floating zone scheme that “call[s] for separate legislative authorization for each project
presents no obstacle or drawback[.]” Compare Rodgers, 302 N.Y. at 122, 96 N.E.2d at
733, with Huff, 214 Md. at 63, 133 A.2d at 92.

                                                 19
zones, the latter of which are linked to the change/mistake rule. See Richmarr, 117 Md.

App. at 637, 637 n.24, 701 A.2d at 894, 894 n.24. “Floating zones tend to be plan-

implementation mechanisms” by which zoning decision-makers may carry out planning

goals.23 Richmarr, 117 Md. App. at 637, 701 A.2d at 894.

                                 4. Conditional Zoning

      Another tool creating flexibility within the zoning process (whether Euclidian or

floating zones are under consideration) is conditional zoning. Conditional zoning,

available under the piecemeal rezoning process in Prince George’s County, LU § 22-

214(a), allows the placement in the grant of rezoning on the subject property of

conditions regulating the specific parcel in ways other than by standards or limitations

that are applicable to all land zoned similarly in the district. Bd. of Cnty. Comm'rs of

Washington Cnty. v. H. Manny Holtz, Inc., 65 Md. App. 574, 579, 501 A.2d 489, 491

(1985); 1 Am. Law Zoning § 9:20. With wise application, conditional zoning may

mitigate negative effects of a use on nearby property owners while allowing land to be

used as desired by its owner. 3 Rathkopf’s The Law of Zoning and Planning § 44:2. In

Maryland, local conditional zoning authority, at least for Euclidian zones,24 must be


      23
         That is not to say that Euclidian zoning may not be used also to implement
planning considerations. See Archers Glen Partners, Inc. v. Garner, 176 Md. App. 292,
311, 933 A.2d 405, 416 (2007) aff'd, 405 Md. 43, 949 A.2d 639 (2008) (noting that
zoning generally “is one means by which planning is implemented”).
      24
         In Rylyns Enterprises, there is a hint that there may be some difference
regarding conditional zoning when applied to floating zones. See 372 Md. at 569, 814
A.2d at 502 (holding that the Maryland Code, as it stood then, did not authorize
conditional use rezoning generally “insofar as Euclidian Zones are concerned[,]” but not
                                                                    (Continued…)
                                              20
granted expressly by the relevant zoning enabling statute.25 See Rylyns Enterprises, 372
Md. at 567-68, 814 A.2d at 500-01; Baylis v. City of Baltimore, 219 Md. 164, 166-170,

148 A.2d 429, 431-433 (1959).

      Conditional zoning, where authorized, may be applied to both Euclidian and

floating zones as part of the grant of a piecemeal rezoning.26 See Bell, 442 Md. at 555,


       (…continued)
commenting on whether conditional rezoning was allowed for floating zones). The
previous zone and the zone to which the property at issue in Rylyns Enterprises had been
rezoned were both Euclidian zones, but we noted that floating zones “involve a different
set of analytical assumptions than do Euclidean zones.” Rylyns Enterprises, 372 Md. at
533 n.9, 814 A.2d at 480 n.9. Because there is no challenge in the present case to whether
conditional zoning is permitted with regard to the grant of a floating zone, we move on.
      25
          As indicated supra note 14, the uniformity requirement, at least with respect to
land uses, is mandated by statute. Anderson House, 402 Md. at 713, 939 A.2d at 130; see
also Rylyns Enterprises, 372 Md. at 568-571, 814 A.2d at 501-03 (holding that non-
uniform design requirements within a Euclidian zone, as opposed to use regulation, does
not violate the uniformity requirement).
      26
          Conditional rezoning seems a natural fit with floating zones. To rezone a
property to a floating zone, the zoning authority must find, among other things, that the
rezoning will be compatible with the surrounding neighborhood. Rylyns Enterprises, 372
Md. at 539 n.15, 814 A.2d at 484 n.15 (citing Richmarr Holly Hills, Inc. v. Am. PCS,
L.P., 117 Md. App. 607, 640, 701 A.2d 879, 895 (1997)). The conditions imposed on the
rezoned property may be used to make compatible an otherwise incompatible rezoning.

        Although the zoning authority may rezone a property into a Euclidian zone only
upon a threshold finding of a mistake of fact in the previous comprehensive rezoning or
original zoning or an unforeseen change in the neighborhood occurring since then, the
zoning authority is not required to rezone the property after making such a finding, unless
a failure to do so would deprive the property owner of all economically viable use of the
property. Rylyns Enterprises, 372 Md. at 539, 814 A.2d at 483. Conditional zoning may
provide assurances to the zoning authority and surrounding community in close cases, or
induce the zoning authority to grant the requested rezoning (where allowable but not
required), subject to conditions that will benefit the public.


                                               21
113 A.3d at 649. Although conditional zoning introduces flexibility, rezoning a property

with conditions does not obviate the necessity for the zoning authority to make the

underlying legislative findings required for the grant of the Euclidian or floating

rezoning. Id.

       When the restrictions imposed by conditions of rezoning regulate elements such as

design, layout, siting, appearance, and landscaping, conditional zoning is related closely

to planning. Cf. Gaster, 285 Md. at 246, 401 A.2d at 672 (stating that planning is

concerned with the “development of a community . . . with respect to streets, parks, civic

beauty, industrial and commercial undertakings, [and] residential developments . . .”)

(quoting 1 Yokley, supra § 1-2). In Rylyns Enterprises, we reasoned that the imposition

of design conditions, as opposed to use conditions, was similar to subdivision regulation.

Rylyns Enterprises, 372 Md. at 568, 814 A.2d at 501. Subdivision regulation is one of the

key methods by which planning is implemented. See Richmarr, 117 Md. App. at 645-46,

701 A.2d at 898.27

                                D. Planning in General

       In its broadest sense, planning is older than recorded history. 1 Norman Williams,

Jr. & John M. Taylor, American Land Planning Law § 1:5 (3rd Ed. 2003) [hereinafter

Am. Land Planning] (stating that “maps of some prehistoric cities show at least a street

       27
         We do not suggest that conditional zoning is not zoning. The conditions are
imposed through piecemeal rezoning and, to the extent that they pertain to the uses of
land, are implementation of the zoning power. When a zoning authority imposes
conditions on a rezoning that are related to planning, it is implementing the planning
power through a zoning technique and procedure, thereby exercising both zoning and
planning powers.

                                               22
system laid out on a coordinated basis, and some careful use of monumental sites”); cf.

Duodecim Tabularum, http://avalon.law.yale.edu/ancient/twelve_tables.asp (establishing

some site planning principles in ancient Rome, adopted in 449 B.C.E.) Attempts to

coordinate the interrelated aspects of physical, social, and economic development,

however, are a more recent phenomena. 1 Am. Land Planning Law § 1:5; 1 Rathkopf’s

The Law of Zoning and Planning § 1:41; cf. Julian Conrad Juergensmeyer & Thomas E.

Roberts, Land Use Planning and Development Regulation Law § 2:2 (3d ed. 2013)

[hereinafter Land Use Planning and Development Regulation Law] (describing planning

as it existed in colonial America). Statutes formalizing, directing, and empowering

broadly local planning were enacted after zoning enabling statutes generally. 1

Rathkopf’s The Law of Zoning and Planning § 1:41.

                                        1. Plans

      Plans are developed to guide the implementation of land use controls and zoning

in a rational way that is beneficial to the public. Land Use Planning and Development

Regulation Law § 2:9; see Maryland-Nat. Capital Park & Planning Comm'n v. Greater

Baden-Aquasco Citizens Ass'n, 412 Md. 73, 86, 985 A.2d 1160, 1167 (2009). “Plans are

long term and theoretical, and usually contain elements concerning transportation and

public facilities, recommended zoning, and other land use recommendations and

proposals.” Rylyns Enterprises, 372 Md. at 529, 814 A.2d at 477; see also Greater

Baden-Aquasco Citizens Ass'n, 412 Md. at 86, 985 A.2d at 1167 (quoting 1 Am. Law

Zoning § 5-2) (listing the general purposes of comprehensive plans).



                                              23
      Counties and municipal corporations are required generally to adopt, amend, and

execute a “comprehensive plan.” LU §§ 1-405, 3-101.28 In the abstract, a comprehensive

plan “is ‘more than a detailed zoning map and should apply to a substantial area, be the

product of long study, and control land use consistent with the public interest.” Greater

Baden-Aquasco Citizens Ass'n, 412 Md. at 85, 985 A.2d at 1167 (citing Yokley, supra §

5–2). This plan must be well thought out and consider the common needs of a particular

area. Greater Baden-Aquasco Citizens Ass'n, 412 Md. at 85, 985 A.2d at 1167 (citing

Yokley, supra § 5–2) The Land Use Article of the Maryland Code requires certain

elements to be contained in comprehensive plans. LU §§ 1-406, 3-102. The preparation

of a comprehensive plan is conducted by a planning commission and presented to the

local legislature for adoption. See LU §§ 1-406(a)(1), 1-415, 3-202.

      28
          We pause here (although we could have done so earlier) to note that the Land
Use Article of the Maryland Code was adopted in 2012. See 2012 Md. Laws ch. 468.
Prior to that, the Maryland-Washington Regional District Act (“RDA”) was contained in
Art. 28 of the Maryland Code. The recodification represented by the 2012 Land Use
Article was not intended to include substantive amendments to its predecessor statutes.
2012 Md. Laws ch. 468, see also Land Use Article Review Committee, Summary Report
on Chapter 426 of the Acts of 2012, at 1. To the extent that there may be differences that
are material between these enactments, as applicable to the present case, and where
consideration of the previous language may be helpful, we shall point them out as we
proceed from this point.

       The actions of the District Council at issue in the present case occurred before the
recodification of the Regional District Act in the Land Use Article. See 2012 Md. Laws
ch. 468. The statutory provisions relevant to this case, however, were not changed
substantively during the 2012 recodification. For the purposes of providing an overview
of the land use procedures in the Regional District, we refer generally to the Land Use
Article. Because the determination of this dispute, however, depends on the Maryland
Code as it was at the time of the relevant actions, we will refer occasionally to key prior
sections of the Code when discussing the merits of the case. The changes to the RDA as
well were generally non-substantive. 2012 Md. Laws ch. 468.

                                               24
       The plan-creation process is different slightly within the Maryland-Washington

Regional District, which consists of most of Prince George’s and Montgomery counties,

than elsewhere in the State. Within the Regional District, two types plans are required:

(1) a “general plan” containing, at a minimum, recommendations for development in the

respective county and supporting analysis; and, (2) “area master plans” pertaining to local

planning areas into which each county is divided. These plans are prepared by the

Maryland-National Capital Park & Planning Commission (which is composed of separate

planning boards for each county; the two boards sit together on bi-county issues and

separately on matters that pertain purely to its respective county) and must be approved

by the local legislature of the respective county. See LU §§ 14-101(b), 14-101(f), 21-202,

21-208(a). Area master plans govern typically specific, smaller portions of a county and

are usually more detailed than general plans overlapping the same area. Greater Baden-

Aquasco Citizens Ass'n, 412 Md. at 89, 985 A.2d at 1169 (2009) (citing Garner v.

Archers Glen Partners, Inc., 405 Md. 43, 48 n.5, 949 A.2d 639, 642 n.5 (2008). Separate

functional master plans, addressing transportation routes and facilities, hospitals and

health centers, parks, police stations, fire stations, and significant sites and structures,

may also be adopted and approved. See LU §§ 21-106, 21-107.

       Proposals for land use contained in a plan constitute a non-binding advisory

recommendation, unless a relevant ordinance or regulation, or specific zoning,

subdivision, or other land use approval, make compliance with the plan recommendations

mandatory. Greater Baden-Aquasco Citizens Ass'n, 412 Md. at 98-101, 985 A.2d at

1174-77; Rylyns Enterprises, 372 Md. at 530-31, 814 A.2d at 478-79; see also Gaster,

                                                25
285 Md. at 250, 401 A.2d at 674 (holding that a local ordinance enacting subdivision

regulations required compliance with the plan). The advisory nature of plans makes direct

judicial review of their adoption and approval infrequent, at best. Cf. LU § 21-104(b)(4)

(withholding explicitly from judicial review plans created under the Regional District

Act).

                                     2. Subdivision

        Subdivision controls implement plans (assuming the plan recommendations are

deemed prudent and timely of fruition) and fall generally under the planning power

delegated to local governments. See Remes v. Montgomery Cnty., 387 Md. 52, 73, 874
A.2d 470, 482 (2005); Coffey v. Maryland-Nat'l Capital Park & Planning Comm'n, 293
Md. 24, 29, 441 A.2d 1041, 1043 (1982) (“Subdivision controls are imposed for the

purpose of implementing a comprehensive plan for community development.”); 1 Am.

Land Planning Law § 22:1; Land Use Planning and Development Regulation Law § 7:3.

Although “subdivision” refers to the division and consolidation of parcels of land, or the

land that has been divided or consolidated, LU §§ 1-101(r), 14-101(q), the regulations

controlling how, when, and under what circumstances subdivision may occur are used to

promote development that is beneficial to the community, see Surina, 400 Md. at 689,

929 A.2d at 915; Coffey, 293 Md. at 27-28, 441 A.2d at 1043.

        Subdivision controls aim to ensure that developments will be able to support the

uses for which the land is zoned. Surina, 400 Md. at 689, 929 A.2d at 915. Among the

considerations addressed are the aesthetic planning of the neighborhood, safety and

convenience of streets and walkways, access by police and fire protection authorities,

                                               26
adequacy of utilities and other infrastructure, and the off-site effect of the development. 1

James A. Kushner, Subdivision Law and Growth Mgmt. § 1:5 (2d ed. 2012). Subdivision

regulations attempt to respond to issues that are not so well-addressed through zoning, the

initial step in the development process.

                 E. The Maryland-Washington Regional District Act

       The property at issue in the present case is within the Prince George’s County

portion of the Maryland-Washington Regional District (“Regional District”), as

recognized in the Maryland-Washington Regional District Act (“RDA”), codified

previously in Art. 28 of the Maryland Code, and codified now in Division II of the Land

Use Article of the Maryland Code.29 Therefore, the RDA and the Prince George’s County

Code (“PGCC”) govern the requirements and procedures at issue here.


       29
           The Maryland-Washington Regional District Act (“RDA”) may be traced to
1927. Chapter 448 of the Laws of Maryland of 1927 established the Maryland-National
Capital Park & Planning Commission and the Maryland-Washington Metropolitan
District (“Metropolitan District”). The Commission was comprised of six commissioners
appointed by the Governor. 1927 Md. Laws ch. 448, at § 6. Within the Metropolitan
District, encompassing roughly the area between the District of Columbia and what is
now the Capital Beltway, zoning and planning authority was divided between the
Commission and the county commissioners of Prince George’s and Montgomery
counties. Prince George's Cnty. v. Maryland-Nat'l Capital Park & Planning Comm'n,
269 Md. 202, 204-06, 306 A.2d 223, 226 (1973); see also 1927 Md. Laws ch. 448, at § 1
(describing the boundaries of the Metropolitan District). The counties were authorized to
zone, provided that the regulations and zoning maps mirrored the Commission’s plan for
the Metropolitan District or the Commission approved any deviation from such plan.
1927 Md. Laws ch. 448, at § 23.

        In Chapter 714 of Laws of Maryland of 1939, the General Assembly created the
Maryland-Washington Regional District (“Regional District”), which was also under the
jurisdiction of the Maryland-National Capital Park & Planning Commission. 1939 Md.
Laws ch. 714; Prince George's Cnty. v. Maryland-Nat'l Capital Park & Planning
                                                                 (Continued…)
                                                27
       The RDA is the essential source of the delegation by the State of zoning authority

to Prince George’s County for the areas of Prince George’s County within the Regional

District.30, 31 E.g., Prince George's Cnty. v. Ray's Used Cars, 398 Md. 632, 646, 922 A.2d


       (…continued)
Comm'n, 269 Md. at 206, 306 A.2d at 226. “[T]he Commission's ‘park and planning
functions in the district were separated, and the Maryland-Washington Regional
District . . . was created as the planning and zoning district.’” Id. (quoting Prince
George's Co. v. Laurel, 262 Md. 171, 174, 277 A.2d 262, 264 (1971)).

       The General Assembly, through Chapter 992 of the Laws of Maryland of 1943,
repealed and replaced the 1939 iteration with amendments as “a bi-county act applicable
to the Maryland-Washington Regional District in Montgomery and Prince George's
Counties and not as a public local law of either county . . . .” Prince George's Cnty. v.
Maryland-Nat'l Capital Park & Planning Comm'n, 269 Md. at 206, 306 A.2d at 226.
The act was to be referred to as “the Maryland-Washington Regional District Act.” 1943
Md. Laws ch. 992, at § 1. The Legislature clarified further in 1943 that the act was a
public general law, not a public local law or the law of either Prince George’s or
Montgomery County. 1943 Md. Laws ch. 1008; Prince George's Cnty. v. Maryland-Nat'l
Capital Park & Planning Comm'n, 269 Md. at 206, 306 A.2d at 226.

       The RDA was re-cast in 1959 in substantially the structure prevailing today.
Chapter 780 of the Laws of Maryland of 1959 repealed and replaced all the former acts
pertaining to the Regional District and Metropolitan District, as well as certain sections of
the codes of Montgomery and Prince George’s counties. Prince George's Cnty. v.
Maryland-Nat'l Capital Park & Planning Comm'n, 269 Md. at 206, 306 A.2d at 226. The
1959 act expanded the Regional District, created a method by which additional land use
functions might be assigned, created the county planning boards as distinct entities from
the Commission, and designated the local legislative bodies of Prince George’s and
Montgomery counties as the primary zoning authorities. See 1959 Md. Laws ch. 780.
       30
          In supplementation of the RDA, the Express Powers Act, codified previously in
the Maryland Code as Article 25A, but now found in Title 10 of the Local Government
Article, confirms Prince George’s County’s zoning and planning authority as a charter
county delineated in Division I of the Land Use Article. Maryland Code (2013), Local
Government Article, § 10-324(a) (“LG”) states: “[a charter] county may enact local laws
relating to zoning and planning to protect and promote public safety, health, morals, and
welfare . . . .” LG § 10-324(c) makes clear, however, that the section does not “grant to [a
charter] county powers in any substantive area not otherwise granted to the county by
                                                                       (Continued…)
                                                28
495, 503 (2007); Cnty. Council of Prince George’s Cnty. v. Brandywine Enterprises, Inc.,

350 Md. 339, 342, 711 A.2d 1346, 1347 (1998). The RDA regulates planning and zoning

within the Regional District, which includes most of Prince George’s and Montgomery

Counties. To execute this delegation, the RDA divides broadly authority related to

zoning, planning, and other land use matters between the county (district) councils, the

Maryland-National Capital Park & Planning Commission, and the county planning

boards.32


       (…continued)
other public general law or public local law . . . .” Further, LG § 10-206(b) prevents
charter counties from exercising their powers when such powers are preempted or in
conflict with a public general law. Thus, we concern ourselves in the present case with
the RDA and the County Code.

          In Prince George's County v. Maryland-National Capital Park & Planning
Commission, supra, we considered the implications of the then recently adopted Prince
George’s County Charter on the distribution of functions under the RDA between the
County Council and the Commission. 269 Md. at 210-223, 306 A.2d 228-235. We held
that the Regional District Act is a public general law which may not be amended or
superseded by the Charter. Id., 269 Md. at 223, 306 A.2d at 235. “The fact that a public
general law permits or directs differences in matters of mere administrative detail suited
to the particular needs of the localities does not make it any less a public general law
. . . .” Id., 269 Md. at 225, 306 A.2d at 236 (quoting Norris v. Mayor and City Council of
Baltimore, 172 Md. 667, 681, 192 A. 531, 537 (1937)) (internal quotation marks
omitted). To the extent that the Charter, or the ordinances adopted thereunder, conflict
with the RDA, the Charter and ordinances are invalid and the RDA governs. See Id., 269
Md. at 225-34, 306 A.2d at 236-41 (holding that the RDA governed in the disagreements
between the Prince George’s County Charter and the RDA at issue in that case).
       31
         The Maryland-Washington Regional District encompasses “the entire area of
Prince George’s County, except for the City of Laurel as it existed on July 1, 2008.” LU §
§ 20-101(b).
       32
         Other administrative bodies, not figuring in the present case, are authorized also
to execute provisions of the RDA. The RDA provides for board of appeals, to which a
                                                                      (Continued…)
                                               29
       The district councils for Prince George’s County and Montgomery County consist

of their respective county councils. LU §§ 22-101, 14-101. They have primary legislative

authority. The district councils are authorized to adopt and amend zoning ordinances and

the accompanying zoning maps for their counties, LU §§ 22-104, 22-201, and to develop

processes and procedures to ensure that development complies with zoning requirements,

see, e.g., LU §§ 20-503(a), 22-214(e). They have a role also in the creation of plans by

establishing procedures for the planning process, see LU § 21-208(a), and approving

master plans for their counties, see LU § 21-212. Moreover, the district councils may

delegate certain responsibilities and authority to other local governmental units or

tribunals, subject to limitations as may appear in the RDA.

       The Maryland-National Capital Park & Planning Commission (“Commission” or

“MNCPPC”), as its name suggests, administers parks, public recreation, and, in

conjunction with the governments of Prince George’s and Montgomery counties, and

their respective Planning Boards (which are constituent parts of the Commission),

participates in the planning of development within the Regional District. See, e.g., LU §§

15-102, 17-101, 20-205, 21-101, 21-103. The MNCPPC consists of ten members, five of

whom are residents of Montgomery County, and five of whom are residents of Prince

George’s County (each group of five constitute the Planning Board for its respective

        (…continued)
district council may direct determinations regarding, for example, variances. LU §§ 22-
301, 22-309, 22-310, 22-311. Also, a district council may delegate certain zoning actions,
such as special exceptions, to a hearing examiner, whose decision may be final unless
appealed to the district council or take for decision by the council on its initiative. LU §
22-206.

                                                30
county). LU § 15-102(a)(2). The governments of Prince George’s and Montgomery

counties appoint the members from their respective jurisdictions. See LU § 15-102(a)(3).

Among other things, the RDA authorizes the MNCPPC to: (1) acquire property for parks,

forests, roads, and other public spaces, LU § 17-101; (2) rename streets and highways

and number and renumber houses within the district to fix mistakes, remove confusion,

and establish uniformity, LU § 17-212; (3) acquire, improve, and manage land for flood

control purposes, LU § 17-213; (4) establish road grades in Montgomery County, LU §

20-401; and, (5) recommend amendments to the zoning laws and subdivision regulations,

LU § 20-203. The Commission originates and produces also the proposed general and

master plans for the Regional District.33 See LU § 21-202, 21-203(a).

      We perceive also that the RDA seeks to foster a degree of independence in and

immunize, to some extent, the Commission from undue grass roots and hierarchical

political influence. The RDA directs that commissioners must be individuals of “ability”

and “experience.”34 LU § 15-102(b). Of the five commissioners from each county, no


      33
          A plan is adopted by majority vote of the Commission. See LU § 21-203(a). At
least three commissioners from Prince George’s County and three commissioners from
Montgomery County (a majority from each delegation), however, must vote
affirmatively, unless the plan affects only one county. See LU § 21-203(a). An area
master plan or a functional master plan that lies entirely within one county may be
adopted by the affirmative votes of three commissioners from that county’s planning
board. LU § 21-203(a)(2).
      34
          The RDA does not describe for what specific markers of ability and experience
the county governments are to look during the selection process. Nevertheless, the
provision demonstrates the intent of the Legislature with regard to achieving the
relatively apolitical nature of the Commission.


                                               31
more than three may be members of the same political party, LU § 15-102(c)(1), and if a

commissioner is appointed to fill an unexpired term, he or she must be a member of the

same political party as the vacating commissioner. LU § 15-102(d)(5). Finally, “[a]

commissioner may not be selected as representing or supporting any special interest.”35

LU § 15-102(c)(2).

       The RDA evinces also an intent of the State Legislature to prevent corruption of or

the appearance of impropriety by the commissioners. LU § 15-120 prohibits

commissioners from: (1) participating in decisions as a commissioner in which the

commissioner or the commissioner’s immediate family has a financial interest; (2) taking

certain employment while a commissioner; (3) soliciting or accepting gifts, disclosing

confidential information, or using such information for private gain; or, (4) influencing

other county or State officials in the conduct of their duties. Commissioners are required

by the RDA to disclose publically any conflict with his or her official duties. LU § 15-

120(g).




       35
           Additional provisions specific to Prince George’s County or Montgomery
County exist. In Prince George’s County, appointments must “attempt to provide
reasonable geographic balance with respect to the commissioners’ places of residence”
and provide the resolution announcing the appointment of a commissioner must “describe
the resulting geographic distribution and provide that appropriate explanations.” LU § 15-
103(b)(4). In Montgomery County, applicants for appointment as a commissioner must
provide financial disclosures and the Montgomery County Council must hold interviews
regarding possible or potential conflicts of interest, which interviews become public if the
applicant is appointed. LU § 15-104.


                                                32
       As noted earlier, the planning board for a county consists of the commissioners of

the MNCPPC appointed from that county.36 LU § 20-201; see also LU §§ 15-102, 15-

103. The planning boards are “responsible for planning, subdivision, and zoning

functions that are primarily local in scope[,]” see LU § 20-202, and not otherwise placed

under another agency’s purview, see, e.g., LU § 22-104 (granting to the Montgomery

County and Prince George’s County district councils authority to adopt and amend

zoning law). The county planning boards have exclusive jurisdiction over local functions

within their purview and any mandatory referrals by the county government.37 LU § 20-

202(b).



       36
        In Prince George’s County, the County Executive appoints commissioners to the
Commission and the County Planning Board, subject to approval by the County Council.
LU § 15-103(b).
       37
         A county body or county official must refer to that county’s planning board for
consideration of the location, character, grade, and extent of the activity before the county
may consummate any of the following:

              (1) acquiring or selling land;
              (2) locating, constructing, or authorizing:
                 (i) a road;
                 (ii) a park;
                 (iii) any other public way or ground;
                 (iv) a public building or structure, including a federal
                 building or structure; or
                 (v) a publically owned or privately owned public utility; or
              (3) changing the use of or widening, narrowing, extending,
              relocating, vacating, or abandoning any facility listed [above].

LU § 20-301; see also LU § 20-302(b) (requiring referrals from a county to be made to
that county’s planning board).


                                                33
       The RDA does not itemize exhaustively the local functions that are within the

exclusive jurisdiction of the planning boards. LU § 20-202(b)(1) provides, however, in

relevant part:

                 A county planning board has exclusive jurisdiction over:
                 (i) local functions, including:
                     1. the administration of subdivision regulations;
                     2. the preparation and adoption of recommendations to the
                     district council with respect to zoning map amendments;[38]
                     and
                     3. the assignment of street names and house numbers in the
                     regional district . . . .

The Legislature’s use of “including” indicates that the local functions listed in LU § 20-

301 are not intended to be an exhaustive list, but rather examples of local functions.

       The fundamental division of zoning, planning, and land use authority in the RDA

grants regional authority to the Commission, broad local authority to the county planning

boards, and specific local authority to the county district councils.39 Although the RDA

grants authority to the district councils through discrete provisions, unlike the broader

grant of authority provided the planning boards, such authority is not narrow. The district

councils have broad legislative authority. See, e.g., LU §§ 20-104 (granting authority to

       38
          When considering a zoning map amendment, the Planning Board provides
merely a recommendation to the District Council, LU §§ 22-208, 20-202(b)(1)(i). The
District Council decides whether to grant the amendment. LU § 22-206.
       39
         The RDA grants other internal operating authority to the Commission and the
planning boards that is not involved directly with the regulation of land use. The
Commission, for example, is empowered to appoint park police, LU § 17-301, establish
an adequate comprehensive insurance program, LU § 15-114, create publications
describing land use law within the Regional District, LU § 15-116, and hire employees,
see LU § 16-102. The planning boards have also administrative control over their
employees. LU § 20-204.

                                                  34
create and amend zoning law), 20-105 (granting authority to district councils to create a

program for the transfer of development rights), 20-503 (granting authority to the district

councils to create “a process to raise a zoning question before the preparation of all

structural specifications of a building or structure that may be required for a complete

building permit”), 22-104 (granting authority to the “governing body of Montgomery

County or Prince George’s County” to adopt and amend subdivision regulations).

       F. Comprehensive Design (Floating) Zones in Prince George’s County

       The District Council for Prince George’s County (“District Council”) classifies as

“comprehensive design zones” certain types of floating zones established pursuant to the

RDA. PGCC § 27-109. Explaining the reasons for creating comprehensive design zones,

PGCC § 27-476 states:

              (1) It is within the ultimate objectives of the District Council's
              authority (under Article 28 of the Annotated Code of
              Maryland) to use recent planning and zoning innovations;
              (2) The demands for housing, commercial and industrial
              activities, and related public facilities and services are
              undergoing substantial and rapid changes, requiring improved
              methods of land use control; and
              (3) There is a need to encourage the optional and imaginative
              utilization of land contemplated by Comprehensive Design
              Zones in order to:
                 (A) Improve the total environment;
                 (B) Lessen the public costs associated with land
                 development and use;
                 (C) Fulfill the purposes of each individual Comprehensive
                 Design Zone; and
                 (D) Fulfill the recommendations and purposes of the
                 General Plan, Master Plans, or Sector Plans in selected
                 areas.




                                                 35
Each type of comprehensive design zone has also its own goals, but all are aimed

generally at encouraging good development. See PGCC § 27-478(a).

      To take advantage of the flexibility provided by the comprehensive design zones,

a developer must seek first to change the present zoning of a parcel by submitting an

application for zoning map amendment and accompanying Basic Plan.40 PGCC §§ 27-

187, 27-195(a)(1). The application and Basic Plan must demonstrate that the entire

proposed development will conform to the relevant criteria for the proposed zone. PGCC

§ 27-195(b). The Planning Board provides the District Council with an analysis and

recommendation regarding the application. PGCC § 27-192; see also LU §22-208. If the

District Council approves the zoning map amendment, it may specify particular permitted

land use types and planning and development guidelines that must be followed by the

applicant and subsequent owners in the subsequent approval processes. PGCC 27-

195(a)(1). The District Council may impose also conditions on the property along with

the new zoning classification. PGCC § 27-195(c); see also LU § 22-214(a).

      If the District Council approves the application and Basic Plan, thereby rezoning

the property, the applicant must submit next a Comprehensive Design Plan (“CDP”) and




      40
          The Basic Plan shows at a minimum the “general land use types; range of
dwelling unit densities, including the base, minimum, and maximum densities; and
commercial/industrial intensities, general circulation pattern, general location of major
access points[,] and land use relationships . . . .” PGCC § 27-195(a)(1). It may also show
“specific land use types and their general locations within the development . . . .” PGCC
§ 27-195(a)(1).

                                               36
a Specific Design Plan (“SDP”).41 PGCC § 27-487(a). The CDP is the second step in the

evolutionary detailing of what the applicant proposes to develop on the property. The

applicant must provide, among other things, preliminary drawings, details, and designs of

the actual proposed development. PGCC § 27-518(b).42 The third step, the SDP,43



      41
          A zoning map amendment with accompanying Basic Plan, CDP, and SDP may
be submitted and reviewed as a package, if the applicant wishes. PGCC § 27-532. It is
more often the case, however, that an applicant submits only the map amendment
application and Basic Plan initially, in order to determine if it will be approved, thus
justifying undertaking the additional expense and time to submit a CDP or SDP, whether
sequentially or as a package. Cf. PGCC § 27-531 (authorizing a combined application for
Comprehensive Design and Specific Design Plan approval).
      42
           PGCC § 27-518(b) requires CDPs to include:

               (1) A reproducible drawing (with ten (10) prints) showing the
               proposed development of the property. This drawing shall be
               in conformance with the approved Basic Plan. The drawing
               shall show the approximate location and proposed density of
               dwelling units, nonresidential building intensity, and the
               zoning of adjoining properties;
               (2) A schedule and text, including the delineation of any
               staged units to be developed at different times;
               (3) A description of design principles proposed to govern the
               project, including design guidelines set forth in Section 27-
               274 of Part 3, Division 9, of this Subtitle for the M-A-C, L-A-
               C, E-I-A, R-U, R-M, and R-S Zones, and in Section 27-
               514.06 for the V-M and V-L Zones;
               (4) The total number of acres in the proposed project and the
               percentage thereof proposed for various uses;
               (5) The number of dwelling units proposed (by type of
               dwelling unit) for each staged unit;
               (6) The estimated residential or employment population for
               each staged unit;
               (7) The location and extent of any proposed commercial area;
               (8) The anticipated priority of development of each staged
               unit;
                                                                        (Continued…)
                                               37
      (…continued)
           (9) The standards proposed to be used for height, open space,
           building intensity, population density, and public
           improvements;
           (10) Engineering feasibility studies (including traffic
           engineering studies), as necessary;
           (11) An approved Natural Resource Inventory;
           (12) A Type 1 Tree Conservation Plan prepared in
           conformance with Division 2 of Subtitle 25 and The
           Woodland and Wildlife Habitat Conservation Technical
           Manual or Standard a Letter of Exemption;
           (13) A statement of justification describing how the proposed
           design preserves and/or restores the regulated environmental
           features to the fullest extent possible; and
           (14) Where a Comprehensive Design Plan proposes to
           include an adaptive use of a Historic Site, the application
           shall include:
             (A) Text describing the nature of the proposed adaptive use,
             including a description of how the use will be integrated into
             the design and theme of the Historic Site;
             (B) A preliminary evaluation of historic landscape features
             through field investigation; and
             (C) Preliminary architectural elevations within the
             environmental setting of the Historic Site.
      43
          If the development of the comprehensive design zone includes subdividing the
property, the subdivision approval process may overlap somewhat with the CDP and SDP
approval process. A preliminary plan of subdivision may accompany a combined CDP
and SDP application. See PGCC § 24-119(b). The final plat approval occurs after the
approval of the CDP and SDP. PGCC § 24-119(f). The Planning Board requires the
proposed subdivision to conform to the CDP and SDP. See PGCC § 24-121(a) (“The
Planning Board shall require that proposed subdivisions . . . [are] platted in conformance
with all of the requirements of the Zoning Ordinance applicable to the subject
property.”). The subdivision process is within the exclusive jurisdiction of the Planning
Board, and the determinations of the Planning Board are not subject to the review,
appellate or otherwise, by the District Council. See LU § 23-102(a); County Council of
Prince George’s County v. Dutcher, 365 Md. 399, 425, 780 A.2d 1137, 1152 (2001)
(holding that the RDA, by its silence on the matter, did not authorize an appeal to the
District Council of a Planning Board decision regarding a non-cluster preliminary plan of
subdivision).


                                               38
includes additional and greater development detail. See PGCC § 27-527(b).44

Development and use of the property must comply with the approved SDP, which binds

future owners as well as the applicant, unless a revision is sought and approved. PGCC

§§ 27-529, 27-530.

      The Planning Board, after its technical planning staff reviews an applicant’s

submissions and makes a recommendation, holds a public evidentiary hearing.

Thereafter, it approves or denies a CDP or SDP (with or without conditions). PGCC §§

27-522, 27-528. To receive approval, the plans must meet certain requirements set out in

PGCC §§ 27-521 and 27-528.


      44
           PGCC § 27-527(b) requires SDPs to include (at least):

               (1) A reproducible site plan showing buildings, functional use
               areas, circulation, and relationships between them; and in the
               V-M and V-L Zones, a three-dimensional model and a
               modified grid plan, which may include only the Village
               Proper, and any Hamlet, which incorporates plan concepts,
               spatial and visual relationships, streetscape, and other
               characteristics of traditional rural villages shall be provided
               prior to Planning Board and District Council review;
               (2) Reproducible preliminary architectural plans, including
               floor plans and exterior elevations;
               (3) A reproducible landscape plan prepared in accordance
               with the provisions of the Landscape Manual;
               (4) A Type 2 Tree Conservation Plan prepared in
               conformance with Division 2 of Subtitle 25 and The
               Woodland and Wildlife Habitat Conservation Technical
               Manual or Standard Letter of Exemption;
               (5) An approved Natural Resource Inventory; and
               (6) A statement of justification describing how the proposed
               design preserves or restores the regulated environmental
               features to the fullest extent possible.


                                                39
      PGCC § 27-521 details several findings that the Planning Board must make in

order to approve a CDP. The first is that the CDP is in conformance with the approved

Basic Plan, and certain zoning requirements. See PGCC §§ 27-521(a)(1), 27-

223(b)(3)(B), 27-195.45,   46
                                The CDP must demonstrate more, however, than showing

simply that the proposed development would comply with the property’s zoning. Among

other things, the CDP must demonstrate: (1) that it “would result in a development with a

better environment than could be achieved under other regulations[,]” PGCC § 27-


      45
           PGGC §§ 27-521(a)(1) requires for approval of a CDP a finding that:

               The plan is in conformance with the Basic Plan approved by
               application per [PGCC §] 27-195; or when the property was
               placed in a Comprehensive Design Zone through a Sectional
               Map Amendment per [PGCC §] 27-223, was approved after
               October 1, 2006, and for which a comprehensive land use
               planning study was conducted by Technical Staff prior to
               initiation, is in conformance with the design guidelines or
               standards intended to implement the development concept
               recommended by the Master Plan, Sector Plan, or Sectional
               Map Amendment Zoning Change . . . .

PGCC § 27-223 indicates that “[t]he design guidelines or standards intended to
implement the development concept recommended by the Master Plan, Sector Plan, or
the Sectional Map Amendment Zoning Change may constitute the Basic Plan for
development on property where a Comprehensive Design Zone is established through a
Sectional Map Amendment.”
      46
           PGCC § 27-195(a) indicates that the requirements of the Basic Plan are
incorporated as part of the zoning of the parcel. LU § 22-214(a) authorizes the District
Council to “consider and adopt any reasonable requirements, safeguards, and conditions”
that may be necessary to prevent adverse effects on surrounding properties or would lead
to better development of the Regional District. In the present case (as we shall explain
later), the District Council termed the conditions on rezoning imposed in the 2004
rezoning “Basic Plan Conditions,” which is not inconsistent with the structure authorized
by LU § 22-214 and implemented by PGCC § 27-195.

                                               40
521(a)(2) (emphasis added); (2) “the preservation and/or restoration of the regulated

environmental features in a natural state to the fullest extent possible[,]” PGCC § 27-

521(a)(11) (emphasis added); and, (3) that “[a]pproval is warranted by the way in which

the Comprehensive Design Plan includes design elements, facilities, and amenities, and

satisfies the needs of the residents, employees, or guests of the project[,]” PGCC § 27-

521(a)(3) (emphasis added). Although the County Code indicates the appropriate

considerations, the Planning Board (and its technical planning staff) must exercise

expertise and judgment to determine whether to approve a CDP, wielding necessarily

significant discretion in that endeavor. The considerations governing the decision are the

essence of planning.47

      The Planning Board’s discretion to deny an SDP is cabined. See PGCC § 27-

528(c) (“The Planning Board may only deny the Specific Design Plan if it does not meet

the requirements of Section 27-528(a) and (b), above.”). The Planning Board must

approve an SDP unless the submission fails to: (1) conform to the CDP, the Landscape


      47
        As we stated in Bd. of Cnty. Comm'rs of Cecil Cnty. v. Gaster, 285 Md. 233,
401 A.2d 672 (1979):

             [P]lanning . . . indicates the development of a community, not
             only with respect to the uses of lands and buildings, but also
             with respect to streets, parks, civic beauty, industrial and
             commercial undertakings, residential developments and such
             other matters affecting the public convenience and welfare as
             may be properly embraced within the police power.

285 Md. at 246, 401 A.2d at 672 (quoting 1 E. C. Yokley, Zoning Law and Practice § 1-2
(4th ed. 1978)).


                                               41
Manual, or the applicable design guidelines and regulations; (2) demonstrate that the

development will be served adequately by existing or programed public facilities within a

reasonable time; (3) demonstrate that surface water will be handled adequately; (4)

conform with an approved Type 2 Tree Conservation Plan; and, (5) demonstrate that

regulated environmental features are preserved and/or restored to the full extent

possible.48 PGCC § 27-528(a). Nonetheless, the Planning Board must still exercise

significant agency expertise and judgment in making these determinations.

      The decision of the Planning Board as regards a CDP or an SDP is subject to

review by the District Council. PGCC §§ 27-523(a), 27-528.01. Any person of record

before the Planning Board may appeal the decision to the District Council (which did not

occur in the present case), or the District Council may elect on its initiative to review

(“call up”) the decision (which is what happened here). Cf. PGCC § 27-523(a). The

District Council may affirm, reverse, or modify the decision of the Planning Board, or

remand the case to the Planning Board for further consideration. PGCC § 27-523(a). In

the present case, we are asked to consider what is the proper role of the District Council

in reviewing decisions of the Planning Board and the standard(s) by which the District

Council may review the Planning Board’s decision.

      48
         In certain situations, the SDP must meet additional criterial. For example, “in
the L-A-C Zone, if any portion lies within one-half (1/2) mile of an existing or
Washington Metropolitan Area Transit Authority Metrorail station, the regulations set
forth in Section 27-480(d) and (e) [apply] . . . .” PGCC § 27-528(a)(1). If the SDP
concerns “Infrastructure,” the Planning Board must find additionally that the SDP
“prevents offsite property damage, and prevents environmental degradation to safeguard
the public’s health, safety, welfare, and economic well-being for grading, reforestation,
woodland conservation, drainage, erosion, and pollution discharge.” PGCC § 27-528(b).

                                               42
                          II. FACTUAL AND PROCEDURAL BACKGROUND

       Now we shall bring down to earth somewhat this opinion. The property at the

heart of this dispute (the “Edwards Property”) is a triangular 4.14 acre parcel in Adelphi,

Prince George’s County. The parcel is bounded by Adelphi Road, Edwards Way, and

Riggs Road. Zimmer Development Company (“Zimmer”), a national real estate

developer based in Wilmington, North Carolina, wishes to construct on the Edwards

Property a small retail center with a CVS store as the primary tenant.

       The Edwards Property was zoned originally R-R (Rural Residential), a Euclidian

single-family, detached residential zone, which would not allow development of a retail

center on the Property. In 2004, after Edwards Commercial Properties’49 submission of

an application for a zoning map amendment of the parcel to L-A-C (Local Activity

Zone),50 a floating zone, together with a Basic Plan depicting how it would develop the


       49
        Nothing we could find in the record extract describes precisely the relationship
between Zimmer and Edwards Commercial Properties.
       50
            The L-A-C zone is purposed to:

                (1) Establish (in the public interest) a plan implementation
                Zone, in which (among other things):
                   (A) Permissible residential density and building intensity
                   are dependent on providing public benefit features and
                   related density/intensity increment factors; and
                   (B) The location of the zone must be in accordance with
                   the adopted and approved General Plan, Master Plan,
                   Sector Plan, public urban renewal plan, or Sectional Map
                   Amendment Zoning Change;
                (2) Establish regulations through which adopted and approved
                public plans and policies (such as the General Plan, Master
                Plans, Sector Plans, public urban renewal plans, and Sectional
                                                                       (Continued…)
                                               43
property generally, the County Council for Prince George’s County, sitting as the District

Council, adopted Zoning Ordinance 10-2004 granting the requested rezoning to the L-A-

C zone, subject to several conditions. Zoning Ordinance 10-2004 required as conditions

the following:

             1. The Basic Plan shall be revised to show the following
             rights-of-way along the frontages of the subject property: MD
             212 – 40 feet from center line (toward the ultimate right-of-
             way of 80 feet); Adelphi Road – 50 feet from center line
             (toward the ultimate right of way of 100 feet); Edwards Way
             – 35 feet from center line (in accordance with Zoning
             Ordinance requirements adjacent to commercial zone).

             2. The Applicant will provide a double left-turn lane along
             southbound/westbound MD 212 at the approach of Adelphi
             Road. Timing of this improvement will be determined at the
             preliminary plan of subdivision.




      (…continued)
           Map Amendment Zoning Changes for Community, Village,
           and Neighborhood Centers) can serve as the criteria for
           judging individual physical development proposals;
           (3) Assure the compatibility of proposed land uses with
           existing and proposed surrounding land uses, and existing and
           proposed public facilities and services, so as to promote the
           health, safety and welfare of the present and future
           inhabitants of the Regional District;
           (4) Encourage and stimulate balanced land development;
           (5) Group uses serving public, quasi-public, and commercial
           needs together for the convenience of the populations they
           serve; and
           (6) Encourage dwellings integrated with activity centers in a
           manner which retains the amenities of the residential
           environment and provides the convenience of proximity to an
           activity center.

      PGCC § 27-494.

                                               44
3. Prior to the approval of the Specific Design Plan for the
subject property, the applicant shall submit an acceptable
traffic signal warrant study to the County Department of
Public Works and Transportation (DPW&T) for the
intersection of Adelphi Road and Edwards Way. The
Applicant shall use a new 12-hour count and shall analyze
signal warrants under total future traffic as well as existing
traffic.

4. During the review of Preliminary Plan of Subdivision, the
Applicant shall provide more detailed operational analyses at
the intersections of MD 212/Edwards Way and MD212/site
entrance. The scope of these analyses will be determined after
approval of the proposed Basic Plan and in consideration of
the permitted access to the site.

5. Total commercial development of the subject 4.14 acre site
shall be limited to a maximum of 40,000 square feet.

6. During the Comprehensive Design Plan and subdivision
review, the Applicant shall address the addition of public
streets to accomplish access from Adelphi Road or obtain a
variance from Section 24-121 of the Subdivision Regulations.

7. Development of the subject property shall have a woodland
conservation threshold of 20 percent. If off-site mitigation is
proposed, the first priority for mitigation sites shall be within
the Anacostia Watershed.

8. During the Comprehensive Design Plan and Specific
Design Plan review, the Applicant shall address the following
issues:

  A. Architectural design shall be distinctive in order to
  create an image of quality and permanence.

  B. A build-to line shall be considered in order to create an
  inviting streetscape.

  C. The streetscape shall create a pedestrian-friendly
  environment with consideration of the following elements:

     (1) Street furniture including pedestrian lighting

                                  45
     (2) Trash receptacles

     (3) Bike racks

     (4) Pedestrian crosswalks should be a contrasting paving
     materials

     (5) Need for bus stop[.]

  D. Massive surface parking facilities adjacent to either
  Riggs or Adelphi Road shall be prohibited.

  E. An architectural focal point and/or sculpture located
  within a green area shall be provided at the intersection of
  Adelphi and Riggs Road.

  F. No loading and/or dumpster areas shall be visible from
  adjacent roadways.

  G. The design plans shall address the entire property, so
  that the final development of the individual lots creates a
  visually cohesive development, compatible in regard to
  architectural treatment and site layout.

9. Additional conditions of approval:

  A. The leadership of the Buck Lodge Citizen’s
  Association, White Oak Manor Civic Association, and
  Hampton’s Association will each nominate two
  representatives and one alternate to participate with the
  developer of the subject property in regular meetings,
  scheduled by the developer, during each of the phases of
  development (including but not limited to the Preliminary
  Plan of Subdivision, Comprehensive Design Plan, and
  Specific Design Plan) of the property.

  B. At the time of Preliminary Plan Application, the
  developer of the subject property shall include the
  intersection of Metzerott Road and Riggs Road in its traffic
  study, to demonstrate the adequacy of transportation
  facilities in the surrounding area.


                                 46
               C. Any required widening and improvements to the public
               rights-of-way for Riggs Road, Adelphi Road, and Edwards
               Way shall include five-foot sidewalks, in accordance with
               applicable State and County Standards.

               D. The developer of the subject property shall work with
               the Maryland State Highway Administration on the
               improvements to Riggs Road, Maryland Route 212, to
               provide a center turn lane to allow northbound traffic to
               make left turn turns into the subject property without
               impeding through traffic.

               E. The developer of the subject property shall be
               responsible for payments for all road and intersection
               improvements necessary to mitigate any failing traffic
               conditions caused by the on-site development. Such
               improvements will be determined at the time of
               Preliminary Plan Review.

               F. The developer of the subject property shall work with
               the various transit authorities and agencies to maintain the
               locations of the existing bus stops along Riggs Road and
               Adelphi Road. The developer shall construct a bus pull-off
               area to allow the loading and unloading of passengers out
               of the travel lanes of the roadways, within the public
               rights-of-way.

               G. The developer of the subject property shall work with
               the Prince George’s Department of the Environment, to
               utilize low impact stormwater management techniques to
               the degree practicable.

               H. The developer of the subject property shall take all
               reasonable actions to alleviate and reduce the possibility of
               crime occurring on or adjacent to the property.

               J.[51] The developer shall keep clean all areas of the subject
               property, during and after development.


      51
         Sub-part “I” of Condition 9 was skipped in Zoning Ordinance 10-2004, for no
apparent reason.

                                              47
                K. The developer shall incorporate trees, shrubs, open
                areas, flowers, walkways, and lighting into the site plan.
                The property shall be cleared of poorly lit or secluded
                areas, and adequate safety lighting shall be installed to
                improve visibility into the site and deter illegal activity.

             10. The developer shall make its best efforts to include a
             restaurant as an ancillary tenant on the subject property.

      Time passed. On 14 March 2011, Zimmer filed concurrently with the Commission

a proposed Comprehensive Design Plan–1001 (“CDP–1001”) and Specific Design Plan–

1001 (“SDP–1001”) for the development of the Edwards Property. On 28 July 2011, the

Planning Board held a public hearing on the applications. The technical staff of the

Planning Board, having reviewed the submissions, recommended their approval with

conditions. CDP-1001 and SDP-1001 were found by the Planning Board to comply with

the approved Basic Plan and the planning standards applicable to CDPs and SDPs for the

L-A-C zone and, consequently, were approved subject to conditions substantially similar

to those recommended by the technical staff.52


      52
         The Planning Board’s approval of CDP-1001 was subject to the following
conditions:

             1. Prior to signature approval of the plans, the applicant shall
             revise the plans as follows or provide the additional specified
             documentation:
               a. Provide a double left-turn lane along southbound/
               westbound Riggs Road (MD 212) at the approach to
               Adelphi Road or such other modification approved by
               DPW&T and SHA.
               b. The following shall be added as a note in the general
               notes of the comprehensive design plan:
               “Total development within the subject property shall be
               limited to uses which generate no more than 23 AM and 268
                                                                     (Continued…)
                                                 48
(…continued)
       MP peak-hour vehicle trips. Any development generating an
       impact greater than this amount shall require an amended
       comprehensive design plan with a new determination of the
       adequacy of transportation facilities.”
       c. The plans shall clearly indicate that access to the site shall
       be limited to a right-in/right-out access on Adelphi Road and
       to a full movement intersection on Riggs Road (MD 212)
       opposite Metzerott Plaza and revised to replace the grey
       arrows with blue, indicating only pedestrian access to
       Edwards Way.
       d. Indicate clearly on the comprehensive design plan a
       dedication of 35 feet from the centerline of Riggs Road (MD
       212), and 50 feet from the centerline of Adelphi Road as
       required by Basic Plan A-9964-C.
       e. Procure from DPW&T a written statement that the subject
       project is in conformance with the requirements of the
       approved stormwater management concept or its revisions,
       should the applicant be required by DPW&T to revise the
       concept. Such statement shall be submitted to the Urban
       Design Section as designee of the Planning Board.
       f. Additional trash receptacles shall be added to the site and
       provided interior to the site and along all street frontages.
       Final design of this additional pedestrian streetscape element
       shall be approved by the Urban Design Section as designee
       of the Planning Board.
       g. A note shall be added to the plans stating that the trash
       receptacles and the dumpster shall be emptied as needed;
       that the site and its landscaping shall be regularly
       maintained; and that all dust free surfaces shall be washed
       and swept as needed.
       h. Perennial and annual flowering plants shall augment the
       offerings of the landscape plan. Final design of such
       additional landscaping shall be approved by the Urban
       Design Section as designee of the Planning Board.
     2. Prior to the issuance of the first building permit within the
     subject property, the following transportation improvements
     shall (a) have full financial assurances, (b) have been
     permitted for construction through the operating agency’s
     access permit process, and (c) have an agreed on time table
     for construction with the appropriate operating agency.
                                                                (Continued…)
                                       49
(…continued)
       a. Complete a traffic queuing analysis for SHA at the
       proposed site access point on Riggs Road (MD 212) and any
       improvements required by the Maryland State Highway
       Administration (SHA), at this location.
       b. Double left-turn lanes on the southbound/westbound
       approach of Riggs Road (MD 212) at Adelphi Road,
       together with any associated pavement markings, signage,
       traffic signal modifications, or similar items necessary at
       this location, as determined by the Maryland State Highway
       Administration (SHA).
       c. An acceptable traffic signal warrant study to the Maryland
       State Highway Administration (SHA) for signalization at the
       intersection of Riggs Road (MD 212) and Edwards Way and
       any signal or other traffic control improvements that are
       deemed warranted at that time. The applicant shall utilize a
       new 12-hour count, and shall analyze signal warrants under
       total future traffic as well as existing traffic at the direction
       of the responsible operating agency.
     3. Prior to approval of the first specific design plan for the
     subject property, the applicant shall:
       a. Submit an acceptable traffic signal warrant study to the
       Department of Public Works and Transportation (DPW&T)
       for signalization at the intersection of Adelphi Road and
       Edwards Way. The applicant shall utilize a new 12-hour
       count, and shall analyze signal warrants under total future
       traffic as well as existing traffic at the direction of the
       responsible operating agency. If any signal or other traffic
       control improvements is/are deeded warranted by the signal
       traffic warrant for signalization at the intersection of
       Adelphi Road and Edwards Way, the applicant shall bond
       the signal with the appropriate agency prior to the release of
       any building permits within the subject property, and install
       it at the time when directed by the agency.
       b. Proffer detailed dimensional color drawings to scale,
       including all materials describing the exact construction of
       all street scape and focal point amenities, including but not
       limited to the “Welcome to Adelphi” sign, all types of walls
       to be utilized around the periphery of the site and in the
       focal point, benches, trash receptacles, bike racks, and
                                                                 (Continued…)
                                        50
      (…continued)
             decorative light fixtures. The location of all such details and
             amenities shall be indicated on the specific design plan.
             c. Provide a detailed landscape plan including trees, shrubs
             and annual and perennial flowers creating a diversity of
             seasonal interest and a vegetative buffer along Edwards
             Way.
             d. Provide through analysis of all specimen trees whose [sic]
             removal have been approved by the companion variance to
             CDP-1001 to determine if preservation of any of the
             specimen trees can be achieved through adjustment of
             grading, use of retaining walls or other measures.
           4. At the time of approval of the preliminary plan for the
           project:
             a. The applicant shall show a dedication of 35 feet from the
             centerline of Edwards Way.
             b. Timing of the required installation of a double left-turn
             lane along southbound/westbound Riggs Road (MD 212) at
             the approach to Adelphi Road.

The Planning Board’s approval of SDP-1001 was subject to the following additional
conditions:

             1. Prior to the signature approval of the plans, the applicant
             shall make the following revisions and provide the indicated
             additional documentation:
              a. The sign detail shall be revised for the proposed tenants,
              exclusive of CVS, to include sign dimensions, materials, and
              up to four colors. The signage colors and logos of regional
              or national tenant shall be allowed as a substitute for the
              detail provided in the revisions.
              b. The parking schedule shall be revised to clarify the
              number of spaces provided in the parking breakdown and
              the number of spaces.
              c. The relevant comprehensive design plan and the
              preliminary plan of subdivision shall be certified in
              accordance with the requirements of the respective
              approvals.
              d. A note shall be placed on the plans stating that: “Trash
              receptacles and the dumpster shall be emptied as needed and
                                                                    (Continued…)
                                              51
(…continued)
       the site and its landscaping shall be regularly maintained.
       All dust free surfaces shall be washed and swept as needed.”
       e. Perennial and annual flowering plants shall be added to
       the landscaping plan. Final design of such additional
       landscaping shall be approved by the Urban Design Section
       as designee of the Planning Board.
       f. The applicant shall provide a written statement from the
       Department of Public Works and Transportation (DPW&T)
       stating that they found the traffic signal warrant evaluation
       for the intersection of Adelphi Road and Edwards Way
       submitted by the applicant’s traffic engineer to be
       acceptable.
       g. Items required by Condition 1 of CDP-1001, prior to
       signature approval, shall be adequately reflected on the
       SDP. The access to Adelphi Road shall be clearly labeled as
       right-in/right-out access. Final conformance to these
       requirements on the SDP shall be approved by the Urban
       Design Section as designee of the Planning Board.
       h. The applicant shall include dimensional color drawings to
       scale of all streetscape and focal point amenities, including
       but not limited to the “Welcome to Adelphi” sign, all types
       of walls to be utilized to be utilized around the periphery of
       the site and in the focal point, benches, trash receptacles,
       bike racks, and decorative light fixtures. Streetscape
       treatments shall be as follows:
            “Streetscape A” shall include three benches within the
       area of the focal point “Welcome to Adelphi” feature, a
       decorative two-foot knee wall including masonry piers
       (three feet high, spaced about 17 feet apart, and a linear
       hedge with perennial plantings and other shrubs, ornamental
       grasses and ground cover. This design shall be provided on
       both sides of the community focal feature at the intersection
       of Riggs and Adelphi Roads (MD 212) to the vehicular
       entrance to the project, and along Adelphi Road for
       approximately the same distance.
          “Streetscape B” shall include a decorative fence with
         masonry piers (four feet high), approximately 17 feet apart,
         linear hedge and perennial plantings. It shall be utilized
         along the portion of the Adelphi Road frontage staring
         where Streetscape A ends, then along Adelphi Road
                                                              (Continued…)
                                      52
(…continued)
         extending to the intersection at Edwards Way; and along
         Riggs Road form the western side of its vehicular entrance
         to its intersection with Edwards Way
          “Streetscape C” shall include a vegetated buffer
         including deciduous and evergreen trees to create diversity
         of seasonal interest and annual and perennial flowers as
         required by Condition 3c of the CDP approval. Streetscape
         C shall be utilized along the project’s Edwards Way
         frontage and on the adjacent Adelphi Road frontage, in a
         southern direction, to the vehicular entranceway from
         Adelphi Road.
       Streetscape design shall include, in addition to any required
       DPW&T street lights, twelve decorative pedestrian-scale
       light fixtures (four along Adelphi Road, four along the
       Edwards Way frontage, and four along the Riggs Road
       frontage), a total of five benches (three at the corner of
       Adelphi and Riggs Roads as part of the focal feature area,
       and one at each of the two bus stops (one on the Riggs Road
       frontage and one on the Adelphi Road frontage).
       Final design of all streetscape treatments shall be consistent
       with Applicant’s Exhibit B and approved by the Urban
       Design Section as designee of the Planning Board.
       i. The applicant shall provide striped crosswalks across
       Edwards Way at both the intersection of Riggs and Adelphi
       Roads unless otherwise modified by DPW&T and SHA.
       j. A copy of the stormwater management concept shall be
       submitted for inclusion in the case file, and the approved
       Stormwater Management Concept Plan (2925-2002-02)
       shall be correctly reflected on the specific design plan and
       Type 2 tree conservation plan.
       k. The applicant shall revise the specific design plan to
       clearly indicate with notes and labels that the connection
       between the two buildings is a false façade that runs from
       the ground to the roof on both the Edwards Way and
       Adelphi Road frontages.
       l. The Type 2 tree conservation plan shall be revised as
       follows:
         (1) Show a threshold calculation of 20 percent on the
         worksheet, in conformance with the approved Type 1 tree
         conservation plan.
                                                              (Continued…)
                                      53
       No party to the Planning Board proceedings appealed. The District Council

elected, however, to review the Planning Board’s approval of the CDP and SDP, pursuant

to PGCC § 27-523(a) and § 27-528.01(b). On 7 November 2011, the District Council

held a public hearing and entertained oral arguments.53 Seven days later, the District

Council remanded CDP-1001 and SDP-1001 to the Planning Board to consider three

specific areas of concern: (1) whether the lack of a community center and the destruction

of the natural tree canopy could be mitigated through amenities benefiting the

surrounding community; (2) whether the deforestation mitigation plans were adequate;

and, (3) whether access for the nearby residents of Edwards Way could be improved to

compensate for the increase in traffic resulting from the proposed development.

       On 9 February 2012, and after its technical staff pondered the District Council’s

three areas of apparent concern, the Planning Board held a hearing to consider the


       (…continued)
                (2) Add the following note: “The first priority for any
                approved off-site woodland conservation shall be within
                the Anacostia Watershed.”
              m. The tree canopy coverage worksheet demonstrating how
              the tree canopy coverage will be met shall be shown on the
              landscape plan.

We are not able to append to this opinion legible copies of the graphic development plans
for CDP-1001 or SDP-1001, which would aid a reader in appreciating better some of the
references in these conditions. For that, as well as the length of this opinion, we are sorry.
       53
          The documents in the record before us do not contain a transcript of this
hearing. Nevertheless, the District Council describes in its Order of Remand that at the
hearing “opposition parties raised considerable objection, much of it well founded, as to
the applicant’s desire to completely clear the tree canopy . . . from the subject property.”


                                                 54
specific issues identified in the District Council’s remand. Four weeks after that hearing,

the Planning Board issued amended resolutions, delineating additional findings and again

approving CDP-1001 and SDP-1001, subject to substantially the same conditions.54

       The Planning Board addressed each of the issues for which the District Council

remanded the application. With respect to the lack of a community center, the Planning

Board noted that the Edwards Property was of insufficient size for the construction of a

community center. The Planning Board noted that, in the L-A-C zone, a “community

center” is not justified unless the tract comprises twenty adjoining acres, and a “village

center” requires ten adjoining acres.55 The Planning Board did require additionally

Zimmer to provide a sculpture to the previously planned mini-park on the site and to

include in its landscape plan flowering plants that were drought-resistant. With respect to

the environmental concerns, the Planning Board explained how it arrived at its

determination that none of the trees on the rather small lot could be retained and why the

proposed mitigation for their loss was adequate. Finally, the Planning Board described its

re-analysis of the traffic impacts on Edwards Way vis-à-vis the proposed development

and the neighborhood, concluding that “[t]he installation of a [traffic] signal at Adelphi

Road and Edwards Way will greatly reduce delay for traffic using Edwards Way, and

should reduce any queuing that currently occurs” and that “[n]o changes to the previously

       54
          In its amended resolution, the Planning Board amended the conditions on its
approval of SDP-1001, requiring that the perennial and annual flowering plants to be
added to the landscape plan be drought-resistant and that the focal point feature “be
further enhanced by a sculpture expressive of civic pride . . . .”
       55
            These requirements for the L-A-C zone are found in PGCC § 27-496.

                                               55
approved transportation-related conditions associated with the plan approval [were]

warranted.”

      No party took an appeal, but the District Council elected again to review the

Board’s revised decisions regarding CDP-1001 and SDP-1001. On 21 May 2012, the

District Council entertained oral arguments. A member of the Planning Board staff

presented an overview of the proposed development and addressed the issues for which

the District Council remanded the case to the Planning Board. The Planning Board staff

member recommended approval of the CDP and SDP. The District Council had no

questions for the staff member.

      The attorney representing Zimmer was allowed thirty minutes to address the

Council. On behalf of Zimmer, he concurred succinctly56 with the Planning Board’s

assessment and stated that the conditions imposed by the Planning Board addressed the

considerations remanded to the Planning Board. Although the attorney reserved the lion’s

share of his allowed time for questions from the District Council, none were forthcoming.

      The opposition (although none had appealed to the District Council) were given

thirty minutes to speak. Two persons took the podium. A member of the Adelphi

community and also of an ad hoc civic group “People United for Fairness” spoke. He

argued that CDP-1001 should be denied because: (1) the property could be better used as

a community meeting place (or potentially as a park); (2) the clearing of the woodlands

would be damaging ecologically; (3) the runoff from the property and the general effect


      56
           Counsel spoke one-hundred and sixteen words in his direct remarks.

                                               56
on the water table would damage nearby properties; (4) the development would endanger

pedestrians; and, (5) response times for emergency vehicles would be compromised as a

result of increased traffic. He questioned also the level of community involvement in the

planning of the development.

      The President of the Board of the Racquet Club Condominium, a property directly

across Edwards Way from the proposed development, spoke in opposition as well. Her

concern was primarily that the truck traffic accessing the finished development and the

placement of the traffic signal at the intersection of Adelphi Road and Edwards Way

would disrupt existing traffic patterns. According to her remarks, driveways serving

approximately 530 housing units with ingress and egress on Edwards Way, which road

suffered already from congestion, would be affected adversely. She complained also that

there was no outreach by Zimmer or its affiliates to the Racquet Club Condominium

community in the planning of the development.

      In rebuttal, Zimmer’s attorney highlighted the ways in which the community had

been involved (or invited to be involved) in the planning process, including his direct

contact with the President of the Board of the Racquet Club Condominium.

      The People’s Zoning Counsel57 spoke last. He stated that the case had “been

reviewed exhaustedly by the community” and concurred with the Planning Board actions.


      57
         This position was created in 1970 by Article VII (“Planning and Zoning”),
Section 712 (“People’s Zoning Counsel” or “People’s Counsel”), of the Prince George’s
County Charter, which provides that the County Executive shall appoint one or more
Maryland attorneys to “appear at all hearings on zoning cases, whether before the
Council or a hearing examiner, for the purposes of protecting the public interest and
                                                                 (Continued…)
                                              57
          At the close of the hearing, the Council member, in whose district the subject

property lay, remarked: “I think that this zone on this property, L-A-C, one of the main

features of an L-A-C zone is supposed to be some tangible community benefit. And other

than really a welcome sign, there isn’t anything significant, you know, for this

community.” That Council member moved then for an Order of Denial, which motion

was seconded. There being little discussion, the District Council Chair called for a vote.

The vote was 9-0 to deny the CDP and SDP and to have its staff prepare an order of

denial.

          The staff of the District Council generated the Order of Denial, with an attached

memorandum explaining its conception of reasons for the proposed denial. The

memorandum marshalled fourteen reasons. According to the memorandum, CDP-1001

and SDP-1001, as approved by the Planning Board, failed to meet several conditions of

       (…continued)
insuring the compilation of a full and complete record.” See PGCC § 27-136 (“An
independent People’s [Zoning] Counsel can protect the public interest and promote a full
and fair representation of relevant issues in administrative proceedings in order to achieve
balanced records upon which sound land use decisions can be made. In addition, a
People’s [Zoning] Counsel who provides technical assistance to citizens and citizen
organizations will encourage effective participation in, and increase public understanding
of and confidence in, the County land use process.”); see also PGCC § 27-137
(discussing the appointment of the People’s Zoning Counsel). Section 712 of the Charter
provides that People’s Zoning Counsel may summon, examine, and cross-examine
witnesses, introduce documentary evidence into the record, file exceptions, and make any
argument to the hearing examiner or Council as the law and evidence in the case may
warrant. In certain limited circumstances, the People’s Zoning Counsel may also petition
for judicial review of certain land use actions on behalf of a bona fide citizens
association. See LU § 25-206. In practice, appearance of People’s Counsel before the
District Council has not been limited necessarily to just rezoning cases, but rather more
broadly also to land use cases generally, e.g., special exceptions, CDPs, and SDPs.


                                                 58
the 2004 zoning map amendment,58 fell below the minimum floor area ratio (FAR) for

retail commercial development in a parcel zoned L-A-C,59 and did not justify adequately

the failure to include a community center in its development.60 The District Council, on

21 June 2012, adopted as its own the Order of Denial and attached memorandum.

       On 3 July 2012, Zimmer sought judicial review by the Circuit Court for Prince

George’s County of the District Council’s denial of SDP-1001 and CDP-1001. In a


       58
          According to the memorandum, CDP-1001 and SDP-1001 failed to satisfy: (a)
Condition 1, requiring revision of the development’s Basic Plan to show certain public
rights-of-way; (b) Condition 2, requiring provision of a double-left turn lane along MD-
212, with the timing of the improvement to be determined at the Preliminary Plan of
Subdivision; (c) Condition 3, requiring submission to the County Department of Public
Works and Transportation an acceptable traffic signal warrant study, prepared utilizing
certain procedures; (d) Condition 4, requiring submission of a more detailed operational
analysis of nearby intersections during the review of the Preliminary Plan of Subdivision;
(e) Condition 7, requiring a woodland conservation threshold of twenty percent, with first
priority for any proposed off-site mitigation being within the Anacostia Watershed; (f)
Condition 8(A), requiring a distinctive architecture design for the development; (g)
Condition 8(B), requiring consideration of a build-to line; (h) Condition 8(D), prohibiting
massive surface facilities adjacent to Riggs Road and Adelphi Road; (i) Condition 8(E),
requiring a green area at the intersection of Adelphi Road and Riggs Road, and the
provision of an architectural focal point or sculpture therein; (j) Condition 8(F), requiring
that no loading or dumpster areas be visible from adjacent roadways; (k) Condition 9(F),
requiring the developer to work with transit authorities to maintain bus stops and to
construct an additional bus pull-off area; and (l), Condition 10, requiring the developer to
make its best efforts to include a restaurant as an ancillary tenant.
       59
          The L-A-C zone establishes a “maximum” and a “base” level of commercial
intensity to which any property so zoned may be used. PGCC § 27-496(a). The maximum
commercial density of an L-A-C zoned property between four and ten acres is 0.31 FAR.
PGCC § 27-496(a). The base commercial intensity for such a property is 0.16 FAR.
PGCC § 27-496(a). Zimmer’s proposed development depicted an FAR of 0.13.
       60
        There was no express provision in the conditions of the 2004 rezoning, or in the
PGCC applicable to L-A-C zones, obligating consideration of a community center on the
Edwards Property.

                                                59
written opinion, the Circuit Court held, among other things, that: (1) the District Council

had appellate jurisdiction, not original jurisdiction, to review the determinations of the

Planning Board and, hence, was limited to determining whether the Planning Board’s

decision was arbitrary, capricious, discriminatory, or illegal; (2) the District Council’s

review, under the circumstances, was limited further to the specific issues for which it

remanded the case to the Planning Board; and, (3) the District Council substituted

improperly its judgment for the judgment of the Planning Board, as there was substantial

evidence supporting the Planning Board’s determination on each of the remanded

issues.61 The Circuit Court reversed the decision of the District Council and remanded the

case to the District Council, with directions to approve CDP-1001 and SDP-1001, as

approved by the Planning Board.

       The District Council appealed the judgment of the Circuit Court to the Court of

Special Appeals (“CSA”). The intermediate appellate court affirmed. Cnty. Council of

Prince George's Cnty. v. Zimmer Dev. Co., 217 Md. App. 310, 331, 92 A.3d 601, 614

(2014). That court held, inter alia, that: (1) the District Council was authorized to

exercise only appellate jurisdiction to review the decisions of the Planning Board

regarding SDP-1001 and CDP-1001, and, hence, was restricted to determining whether

       61
          The Circuit Court concluded that each of the fourteen reasons the District
Council presented for denial were either beyond the scope of the remand, were
contradicted by substantial evidence presented to the Planning Board, or estopped by the
District Council’s 2014 approval of the Basic Plan. Only with respect to one of the
reasons for denial (failure to meet the base commercial intensity in the L-A-C zone) did
the Circuit Court not find substantial evidence in support of the Planning Board’s
decision. As to that issue, the Circuit Court based its holding reversing the District
Council solely on the District Council not remanding that issue to the Planning Board.

                                               60
the Planning Board decision was arbitrary, capricious, discriminatory, or illegal; (2)

PGCC § 27–523(c) allowed for District Council review on the second call-up only of the

remand issues; and, (3) the District Council’s argument that each of its fourteen reasons

for denying the applications was supported by substantial evidence was inapposite

because only the remand issues were appropriate to consider and the District Council was

authorized to reverse only arbitrary, capricious, discriminatory, or illegal decisions by the

Planning Board. Zimmer Dev., 217 Md. App. 318-31, 92 A.3d at 606-14.

       The District Council sought our review of the case. We granted a writ of certiorari,

Prince George's Cnty. v. Zimmer Dev. Corp., 440 Md. 114, 99 A.3d 778 (2014), to

consider the following questions:

              1) Did the CSA err in its statutory construction of the
              “Regional District Act” (“RDA”) by holding that the District
              Council is vested with appellate rather than original
              jurisdiction over Planning Board preliminary determinations
              with respect to regional and legislative zoning matters?

              2) Did the CSA err by applying County Council of Prince
              George’s County v. Curtis Regency, 121 Md. App. 123, [126,
              708 A.2d 1058, 1059 (1998)], even though it involved a
              preliminary planning matter rather than a legislative, regional
              zoning matter which conflicts with this Court’s holding in
              County Council of Prince George’s County v. Dutcher, Prince
              George’s County v. Dutcher, [365 Md. 399, 425, 780 A.2d
1137, 1152 (2001)]?

              3) Whether the County Council’s 1996 enactment of the
              County Code (“PGCC”) § 27-132(f), providing that the
              District Council “shall exercise original jurisdiction” in its
              “review [of] a decision made by … the Planning Board,” is
              consistent with the provisions of the RDA?

              4) Whether the CSA’s holding improperly transfers the
              legislative, regional zoning authority expressly provided to

                                                61
             the District Council by the RDA to the Planning Board, a
             subordinate agency?

             5) Whether the CSA’s holding violates the separation of
             powers doctrine because the judiciary has divested the
             legislative body of its legislative authority over regional
             zoning, including the applications related to zoning map
             amendments sought here, specifically designated by State
             law?

             6) Whether the CSA nullified the District Council’s statutory
             right to “remand” a case to the Planning Board for further
             information, and the District Council’s obligation to issue a
             “final” decision prior to judicial review, by holding that the
             District Council is limited after remand to only those issues
             that were remanded?

             7) Assuming, arguendo, that the CSA correctly held that the
             District Council’s standard of review of the Planning Board’s
             actions is the “arbitrary, capricious, discriminatory or illegal”
             standard, then whether the CSA erred by reinstating the
             Planning Board’s recommendations as to Zimmer’s
             applications, instead of remanding for the District Council to
             apply the correct standard of review?

                         III. JUDICIAL STANDARD OF REVIEW

      The questions posed in the District Council’s petition for writ of certiorari may be

condensed into three: (1) did the District Council have broad, original jurisdiction when

considering the Planning Board’s approvals of CDP-1001 and SDP-1001, or did it have

only a more limited, appellate-like jurisdiction; (2) was the District Council’s ultimate

consideration of the Planning Board’s approvals limited to the issues remanded to the

Planning Board; and, (3) assuming the District Council reviewed the Planning Board’s

decision using an improper standard, should the case have been remanded to the District

Council to apply the correct standard?


                                               62
       Each of these are legal questions, which we decide without deference to the

judgments of the intermediate appellate court or Circuit Court. Talbot Cnty. v. Miles

Point Prop., LLC, 415 Md. 372, 384, 2 A.3d 344, 351 (2010). “Accordingly, we ‘look

through the circuit court's and intermediate appellate court's decisions, although applying

the same standards of review, and evaluate the decision of the agency.” Elms v. Renewal

by Andersen, 439 Md. 381, 391, 96 A.3d 175, 181 (2014) (quoting Surina, 400 Md. at

681, 929 A.2d at 910). We consider often the expertise of an administrative agency

tasked with implementing statutes when determining whether its decision was premised

on an erroneous conclusion of law. Surina, 400 Md. at 683, 929 A.2d at 911 (quoting

Marzullo v. Kahl, 366 Md. 158, 173, 783 A.2d 169, 178 (2001)). When a case before us

presents solely conclusions of law respecting jurisdiction, however, we do not afford

deference to the legal conclusions of the agency. Miles Point Prop., 415 Md. at 384, 2

A.3d at 351.

               IV. THE CDP AND SDP APPROVAL PROCESS IN THE RDA

       As noted previously, Prince George’s County’s authority to regulate land use

within the Regional District is delegated by the RDA. E.g., Ray's Used Cars, 398 Md. at

646, 922 A.2d at 503; Brandywine Enterprises, 350 Md. at 342, 711 A.2d at 1347; see

also supra note 30. The respective roles of the District Council and Planning Board in the

CDP and SDP approval process depend on the provisions of the RDA regarding that

process, both express and reasonably implied.

       The requirement that a CDP and a SDP must be approved before physical

development may begin in comprehensive design zones is a process by which planning

                                                63
goals may be implemented. The RDA provides expressly for some methods to

accomplish this task, but provides also a method by which additional functions not

mentioned in the RDA may implement planning responsibilities. We look first to the

methods provided for expressly.

                            A. Zoning Map Amendments

      The District Council asserts that CDP-1001 and SDP-1001 partake of the nature of

zoning map amendments because they purport to carry out the approved Basic Plan. With

respect to acting on zoning map amendments, the Planning Board provides only

recommendations to the District Council. See LU §§ 22-208, 20-202(b).62 The conclusion

of the District Council’s syllogism is, therefore, that the Planning Board’s approval of

CDP-1001 and SDP-1001 was merely a recommendation. The argument continues that,

because the Planning Board’s approval was a recommendation, and such a

recommendation in the instance of a zoning process has no inherent legal weight, the

District Council had original authority to decide differently the action to be taken

regarding CDP-1001 and SDP-1001, without any deference owed or presumptive


      62
          LU § 22-208(a) makes clear that referral to the Planning Board by the District
Council of a pending piecemeal zoning map amendment is to receive advisory input only.
It provides:

             Before a map amendment is approved, it shall by submitted to
             the appropriate county planning board and to the governing
             body of the municipal corporation or governed special taxing
             district where the land is located for a recommendation as to
             approval, disapproval, or approval with conditions.

LU § 22-208(a).

                                              64
correctness accorded the Planning Board’s determination. The form of the District

Council’s logic tracks, to a point—Planning Board decisions in Prince George’s County

regarding zoning map amendments are mere recommendations to the District Council—

but falters with its first major premise.

       CDP-1001 and SDP-1001 were not zoning map amendments, nor do they partake

of the character of such. The act of rezoning the Edwards Property was completed in

2004 when the District Council approved the L-A-C zone and the Basic Plan for the

proposed development by virtue of Zoning Ordinance 10-2004.63 This ordinance was the

legislative act establishing the rezoning. After the legislative act, the property was zoned

L-A-C, subject to the conditions enumerated in Zoning Ordinance 10-2004.64 The

subsequent CDP and SDP steps required were to ensure that the development proposed

for the Edwards Property addressed the planning implementation goals required for the


       63
           According to Section 3 of Zoning Ordinance 10-2004, the Ordinance was
effective on the date of its enactment and the request for rezoning was “approved.” The
rezoning did not become effective, however, until the conditions were accepted in
writing. Although we could not find in the record before us when the conditions were
accepted, the only reasonable inference is that they were accepted because all documents
relating to CDP-1001 and SDP-1001 state that the Edwards Property was zoned L-A-C
and the conditions of Zoning Ordinance 10-2004 were applicable to the property.
Furthermore, the District Council does not maintain to the contrary.
       64
          LU § 22-214 authorizes conditional rezoning by the District Council. LU § 22-
214(c) allows the applicant for rezoning “90 days from the date of approval to accept or
reject the land use classification conditionally approved. If the applicant expressly rejects
the amendment as conditionally approved within the 90-day period, the zoning
classification shall revert to its prior status.” The plain language of the statute indicates
that the rezoning is complete upon the initial rezoning, but may revert potentially to the
prior classification upon untimely action by the applicant to accept or rejection of the
conditions.

                                                65
specific comprehensive design zone involved. The CDP and SDP steps are designed as an

increasingly more rigorous path to flesh-out the details and specifics of the proposed

development. See PGCC §§ 27-518, 27-521, 27-527, 27-528.

       Neither party here supplies an alternative theory explaining the source of authority

within the RDA for the establishment of the requirements of the CDP and SDP processes.

In an abundance of caution, we will consider other possible options in aid of our task to

discover Legislative intent.

                  B. Are They Processes to Raise Zoning Questions?

       One possibility is that CDPs and SDPs operate as a process to raise zoning

questions. LU § 20-503(a) states that “[b]y zoning law, a district council may provide for:

(1) the issuance of use and occupancy permits; and (2) a process to raise a zoning

question before the preparation of all structural specifications of a building or structure

that may be required for a complete building permit.” Although CDPs and SDPs are not

“use and occupancy” permits, which are treated separately in the PGCC, see PGCC § 27-

253, “a process to raise a zoning question” is broad and could encompass conceivably

actions like CDP and SDP approval.65




       65
          The pre-2012 codification of the RDA, in Md. Code, Art. 28, § 8-119(b), stated
that “a district council may provide in its zoning regulations for the issuance of use and
occupancy permits and for certificates by means of which zoning questions may be raised
prior to the preparation of all structural specifications of a building as may be required for
a complete building permit.” (emphasis added).

                                                 66
      LU § 20-503 does not describe expressly the authority of the District Council to

review de novo Planning Board actions on CDPs and SDPs as part of a scheme to raise

and resolve zoning questions. With regard to building permits, the statute provides:

               (a) In general. — By zoning law, a district council may
               provide for:
                  (1) the issuance of use and occupancy permits; and
                  (2) a process[66] to raise a zoning question before the
                  preparation of all structural specifications of a building or
                  structure that may be required for a complete building
                  permit.
               (b) Montgomery County. — In Montgomery County, all
               building permit applications shall be referred to the
               Commission for review and recommendation as to zoning
               requirements.
               (c) Prince George’s County. — In Prince George's County,
               the County Council, by local law, may provide for the referral
               of some or all building permit applications to the Commission
               for review and recommendation as to zoning requirements.

LU § 20-503.

      Despite excluding the Planning Board from making final determinations as to the

issuance of building permits, the RDA does not specify which agency has original

jurisdiction over building permits or other elements of a process to raise zoning

questions. LU § 20-513 grants to the District Council broad authority to impose and

implement building codes, in part through permitting. The District Council is not limited

expressly in its delegation or retention of the original jurisdiction to make these



      66
         CDPs and SDPs are better described as a process rather than as a “certificate.”
Approval requires significant investigation and consideration, and if a related basic plan,
CDP, and SDP are submitted separately, the result is an iterative series of actions to
achieve the planning goals indicated by PGCC §§ 27-521, 27-528.

                                                 67
decisions.67 See LU § 20-513(g) (“A building code adopted under this section shall be

enforced by the officers designated in the county charter or county code.”). 68

       Although categorizing CDPs and SDPs as a process contemplated by LU § 20-503

would provide a simple resolution to the present case, that is not a good fit with the

permits and certificates contemplated by the section. The deciding agency wields

narrower discretion regarding the issuance of building permits and use and occupancy

permits. “[T]he issuance of building permits in respect to applications that fully comply

with applicable ordinances and regulations of a particular subdivision is a ministerial

act.” Evans v. Burruss, 401 Md. 586, 605, 933 A.2d 872, 883 (2007). Use and occupancy

permits are concerned primarily with discrete standards as well. See PGGC § 27-257

(stating that the issuance of a use and occupancy permit certifies that the building,

structure, and use meet the requirements of Prince George’s County’s zoning

ordinances); Cowles v. Montgomery Cnty., 123 Md. App. 426, 439, 718 A.2d 678, 685

(1998) (describing the considerations of the Board of Appeals of Montgomery County

regarding a use and occupancy permit). The review of a CDP and SDP, on the other

hand, requires planning expertise and the exercise of a broad range of discretion. See

       67
         LU § 22-311 requires that appeals from “the grant or refusal of a building permit
or the grant or withholding of an occupancy or use permit or any other administrative
decision based or claimed to be based in whole or in part upon any zoning regulation or
map enacted by the district council of that county” be heard by the board of appeals.
       68
          The Prince George’s County Charter Article XII, section 17, designates as
responsible for administration and enforcement of building permits the Director of the
Department of Permitting, Inspections, and Enforcement. The Department of Permitting,
Inspections, and Enforcement also issues use and occupancy permits. See, e.g., PGCC §§
4-349, 4-118, 11-202. This Department is an executive-branch agency in the County.
68
supra at Part I.F. In addition, applications for (and issuance of) building permits and use

& occupancy certificates would follow approval of a CDP and SDP in the development

process.

       More to the heart of the matter, zoning compliance is not at the heart of the CDP

and SDP approval process. Although compliance with zoning is one element the agency

making the decision must find to approve a CDP or SDP, it must decide also many more

quintessential planning matters. See supra at Part I.F. The focus of the CDP and SDP

process is the development of a community, including the civic beauty, local

infrastructure, and environmental concerns. See §§ PGCC 27-521, 27-27-528. The

purpose of the process is to “result in a development with a better environment than could

be achieved under other regulations[,]” PGCC § 27-521(a)(2), not a development that

complies only with zoning and other land use regulation. Thus, LU § 20-503(a) may be

eliminated as a “magic bullet” for the resolution of the present controversy.

     C. Is There an Apt Analogy to be Made to the Detailed Site Plan Process?

       In many ways, CDPs and SDPs are similar in the Prince George’s County land

development processes to Detailed Site Plans.69 Detailed Site Plans are required for


       69
          Actually, CDPs are closer in the level of detail required to be submitted to
Conceptual Site Plans. A SDP is a closer cousin to a Detailed Site Plan. A Conceptual
Site Plan must include:

              (1) Location map, north arrow, and scale;
              (2) Boundaries of the property, using bearings and distances
              (in feet) around the periphery;
              (3) Zoning categories of the subject property and all adjacent
              properties;
                                                                     (Continued…)
                                                69
       (…continued)
            (4) General locations and types of major improvements that
            are within fifty (50) feet of the subject property, and a general
            description of all land uses on adjacent properties;
            (5) Existing topography, at not more than two (2) foot contour
            intervals;
            (6) An approved Natural Resource Inventory (NRI);
            (7) Street names, right-of-way and pavement widths of
            existing streets and interchanges within and adjacent to the
            site; and
            (8) Existing rights-of-way and easements (such as railroad,
            utility, water, sewer, access, and storm drainage);
            (9) Existing site and environmental features as shown on the
            approved NRI;
            (10) A Type 1 Tree Conservation Plan prepared in
            conformance with Division 2 of Subtitle 25 and the
            Woodland and Wildlife Habitat Conservation Technical
            Manual or a Standard Letter of Exemption;
            (11) Proposed system of internal streets, including right-of-
            way widths;
            (12) Proposed lot lines and the land use proposed for each lot;
            (13) General locations of areas of the site where buildings and
            parking lots are proposed to be located, and the general
            orientation of buildings on individual lots; and
            (14) A stormwater concept plan approved or submitted for
            review pursuant to Section 4-322 of this Code;
            (15) A statement of justification describing how the proposed
            design preserves and restores the regulated environmental
            features to the fullest extent possible.

PGCC § 27-273(e). A Conceptual Site Plan includes more detail than a Basic Plan in a
floating zone, compare PGCC § 27-273(e), with PGCC § 27-195 (quoted supra note 40),
and its contents overlap significantly with those of CDPs, compare PGCC § 27-273(e),
with PGCC § 27-518(b) (quoted supra note 42). Conceptual Site Plans, however, are not
mentioned expressly in the RDA. Senate Bill 901 of 2011, the act authorizing expressly
and delineating authority to review Detailed Site Plans, was amended to limit its coverage
to only “detailed” site plans (not all site plans generically) the application of the statute.
2011 Md. Laws ch. 90 (indicating that Senate Bill 901 was amended to refer to “detailed
site plans” instead of “site plans”).
                                                                        (Continued…)
                                                 70
“certain types of land development [that] are best regulated by a combination of

development standards and a discretionary review . . . .” PGCC § 27-281. Where

required, Detailed Site Plans generally must be approved before a final plat of

subdivision70 or grading, building, or use of occupancy permits may be approved or

issued. PGCC § 27-270 (specifying order of approvals); see also PGCC § 27-281.01

(stating generally the circumstances under which a Detailed Site Plan must be approved

before permits are issued). The general purposes of Detailed Site Plans are:

              (A) To provide for development in accordance with the
              principles for the orderly, planned, efficient and economical
              development contained in the General Plan, Master Plan, or
              other approved plan;
              (B) To help fulfill the purposes of the zone in which the land
              is located;
              (C) To provide for development in accordance with the site
              design guidelines established in this Division; and
              (D) To provide approval procedures that are easy to
              understand and consistent for all types of Detailed Site Plans.

PGCC § 27-281(b)(2). These are planning considerations, like those underlying the

process for the approval of CDPs and SDPs. The required content of a Detailed Site Plan

is most similar to that of an SDP. Compare PGCC § 27-282 (indicating the content




       (…continued)
       The CDP and SDP are steps in a unitary process. The present case does not require
us to determine whether Conceptual Site Plans, as provided for in the PGCC, are part of
the Detailed Site Plan review process, when both are required in a specific instance.
       70
          The final plat of subdivision may be approved before a Detailed Site Plan, if the
Planning Board’s technical staff determines that the site plan approval will not affect
final plat approval. See PGCC § 27-270.

                                               71
required in a Detailed Site Plan),71 with PGCC § 27-527 (quoted supra note 44)

(indicating the content required in an SDP). In a generic sense, CDPs and SDPs are

glorified site plans.72



       71
          Except where modified specifically, see PGCC §§ 27-281(f), 27-286(a), a
Detailed Site Plan must include:

               (1) Location map, north arrow, and scale;
               (2) Boundaries of the property, using bearings and distances
               (in feet); and either the subdivision lot and block, or liber and
               folio numbers;
               (3) Zoning categories of the subject property and all adjacent
               properties;
               (4) Locations and types of major improvements that are
               within fifty (50) feet of the subject property and all land uses
               on adjacent properties;
               (5) An approved Natural Resource Inventory;
               (6) Street names, right-of-way and pavement widths of
               existing streets and interchanges within and adjacent to the
               site;
               (7) Existing rights-of-way and easements (such as railroad,
               utility, water, sewer, access, and storm drainage);
               (8) Existing site and environmental features as shown on an
               approved NRI;
               (9) A Type 2 Tree Conservation Plan prepared in
               conformance with Division 2 of Subtitle 25 and The
               Woodland and Wildlife Habitat Conservation Technical
               Manual or a Standard Letter of Exemption;
               (10) A statement of justification describing how the proposed
               design preserves and restores the regulated environmental
               features to the fullest extent possible;
               (11) An approved stormwater management concept plan;
               (12) Proposed system of internal streets including right-of-
               way widths;
               (13) Proposed lot lines and the dimensions (including
               bearings and distances, in feet) and the area of each lot;
               (14) Exact location and size of all buildings, structures,
               sidewalks, paved areas, parking lots (including striping) and
                                                                          (Continued…)
                                                72
      (…continued)
           designation of waste collection storage areas and the use of
           all buildings, structures, and land;
           (15) Proposed grading, using one (1) or two (2) foot contour
           intervals, and any spot elevations that are necessary to
           describe high and low points, steps, retaining wall heights,
           and swales;
           (16) A landscape plan prepared in accordance with the
           provisions of the Landscape Manual showing the exact
           location and description of all plants and other landscaping
           materials, including size (at time of planting), spacing,
           botanical and common names (including description of any
           plants that are not typical of the species), and planting
           method;
           (17) Exact location, size, type, and layout of all recreation
           facilities;
           (18) Exact location and type of such accessory facilities as
           paths, walks, walls, fences (including widths or height, as
           appropriate), entrance features, and gateway signs (in
           accordance with Section 27-626 of this Subtitle);
           (19) A detailed statement indicating the manner in which any
           land intended for public use, but not proposed to be in public
           ownership, will be held, owned, and maintained for the
           indicated purpose (including any proposed covenants or other
           documents);
           (20) Description of the physical appearance of proposed
           buildings (where specifically required), through the use of
           architectural elevations of facades (seen from public areas), or
           through other illustrative drawings, photographs, or
           renderings deemed appropriate by the Planning Board; and
           (21) Any other pertinent information.

      PGCC § 27-282(e).
      72
         An SDP must include “[a] reproducible site plan showing buildings, functional
use areas, circulation, and relationships between them . . . .” PGCC § 27-527(b)(1).

                                              73
       The approval process regarding Detailed Design Plans under LU § 25-21073 is

similar to the process the District Council argues applies here to CDPs and SDPs. The

District Council is authorized expressly to “review a final decision of the county planning

board to approve or disapprove a detailed site plan.” LU § 25-210(a). Parties of record

before the District Council may appeal to the District Council a decision of the Planning

Board, or the District Council may review the decisions on its initiative. LU § 25-210(a).

The District Council’s determination after review is “a final decision.” LU § 25-210(d).

       LU § 25-210 does not prescribe, however, the standard of review by which the

District Council considers decisions of the Planning Board (nor did Art. 28, § 8-129)

regarding Detailed Site Plans. The District Council’s review results in a “final decision,”

according to LU § 25-210(d), but LU § 25-210(a) labels also the decision of the Planning

Board as “a final decision.”74

       Despite their similarities, key differences exist between the CDP and SDP process

and the Detailed Site Plan process. A Detailed Site Plan is required to demonstrate that its

design “represents a reasonable alternative for satisfying the site design guidelines,

without requiring unreasonable costs and without detracting substantially from the utility

of the proposed development for its intended use.” PGCC § 27-285(a)(1). It is a method

of moderating design guidelines so as to allow for greater variety of development, while

       73
           LU § 25-210 applies only to Prince George’s County, as did its prior
codification, Art. 28, § 8-129.
       74
         It is noteworthy that, unlike with respect to zoning map amendments, the RDA
does not refer (either as contained in the Land Use Article or Article 28) to Planning
Board determinations regarding Detailed Site Plans as “recommendations.”

                                                74
still achieving the goals of the guidelines. The CDP and SDP process, in contrast, is a

broader implementation of planning considerations, aimed at producing “a better

environment than could be achieved under other regulations . . . .” PGCC § 27-521(a)(2).

In the final analysis, CDPs and SDPs are not Detailed Site Plans by another name.

      The PGCC’s treatment is determinative because the CDP and SDP process and the

Detailed Site Plan process were in existence when the Legislature enacted Senate Bill

901 of 2011, which was codified as Art. 28, § 8-129 and re-codified in LU § 25-210.75

The intent of the Legislature was to regulate Detailed Site Plans as that term was used in

Prince George’s County in 2011. If the Legislature intended CDPs and SDPs to be

regulated similarly and under the same statute, we must assume that it would have done

so expressly.

                         D. Enforcement of Conditional Zoning

      As noted earlier, the RDA has authorized since 1968 Prince George’s County to

engage in conditional rezoning. See Art. 28., § 8-104(e)(1) (re-codified as LU § 22-

214).76 The RDA provides also for the District Council to “adopt local laws necessary to



      75
         Senate Bill 901 was introduced and enacted in 2011. 2011 Md. Laws ch. 90. In
1990, the earliest year for which relevant Prince George’s County legislative history
materials are available readily, County Bill 84 of that year amended portions of the
PGCC relating to Detailed Site Plans and CDPs and SDPs as distinct processes.
      76
           LU § 22-214(a) provides:

                In general.—In approving any zoning map amendment, the
                district council may consider and adopt any reasonable
                requirements, safeguards, and conditions that:
                                                                (Continued…)
                                               75
provide adequate notice, public hearings, and enforcement procedures for the

implementation [of such authority.]” LU § 22-214. Although the RDA provides expressly

for the District Council to adopt the local laws to implement conditional zoning, it is

silent regarding the District Council’s authority to review the actions of an agency to

which is delegated execution of the enforcement procedures the Council creates. See LU

§ 22-214.

      Conditional zoning, when used to impose requirements related to design, layout,

siting, appearance, and landscaping (as opposed to the uses of the land) is related closely

to planning.77 See supra at Part I.C.4. The majority of the conditions applied to the

approval of the L-A-C zone and the Basic Plan for the Edwards Property involved

planning considerations. Eleven of the conditions on the property were related to traffic

impact alleviation, accommodation of mass transit, and the procurement of such. Eight

concerned design, architecture, or landscaping. Others required certain streetscape

infrastructure, efforts at crime reduction, woodland conservation, storm-water

management, and the inclusion of civic groups in the design process. Only two conditions

involved solely the commercial land uses to be developed on the property, which limited

      (…continued)
              (1) may be necessary to protect the surrounding properties
              from adverse effects that might accrue from the zoning
              map amendment; or
              (2) would further enhance the coordinated, harmonious,
              and systematic development of the regional district.
      77
         LU § 22-214(a)(2) allows for the conditions applied to the rezoning to include
planning considerations such as encouraging “the coordinated, harmonious, and
systematic development . . . .”

                                               76
commercial development to 40,000 square feet and required the developer to make its

“best efforts” to include a restaurant as an ancillary tenant on the property.

       The CDP and SDP processes may be used as a tool to realize the planning goals of

conditional zoning and to guide the design of the proposed development, especially when

the conditions refer to matters that must be addressed coincidentally through the

legislative requirements of the CDP and SDP processes. It appears that CDP-1001 and

SDP-1001 were used as such with regard to the Edwards Property. Most of the

justifications offered by the District Council for denying CDP-1001 and SDP-1001

involved perceived failures to address adequately conditions imposed on the Edwards

Property during the rezoning. See supra note 58.

       Were it used only to consider and implement the conditions imposed on the

piecemeal rezoning, perhaps the CDP and SDP review and approval processes could be

seen as extensions of the District Council’s “enforcement procedures for the

implementation of” its conditional zoning, as provided for by LU § 22-214(e). Guiding

development to comply with conditional zoning requirements could be termed

“enforcement,”78 and the CDP and SDP approval processes could be termed a




       78
         At the time of the re-codification of Art. 28, § 8-104(e) as LU § 22-214, Black’s
Law Dictionary defined “enforcement” as “[t]he act or process of compelling compliance
with a law, mandate, command, decree, or agreement.” Enforcement, Black’s Law
Dictionary (9th ed. 2009); see also Enforce, Black’s Law Dictionary (9th ed. 2009)
(defining “enforce” as “[t]o give force or effect to (a law, etc.)”).

                                                 77
“procedure.”79 Under the PGCC, however, the CDP and SDP processes do much more

than implement conditional zoning. It implements planning considerations to achieve a

better development than would otherwise be achievable. See PGCC § 27-521(a).

      The CDP and SDP processes would be necessary even if the District Council,

upon approving a piecemeal rezoning, attached no conditions on a rezoning. The

developer would need still to satisfy the legislative findings set out in PGGC § 27-521 for

the CDP and PGCC § 27-528 for the SDP.

      CDP-1001 and SDP-1001 provide useful illustration of how the CDP and SDP

processes extend more proportionately to matters outside the potential reach of

conditional zoning. The District Council justified its denial of CDP-1001 and SDP-1001,

in part, on the failure to consider adequately a community center. None of the conditions

or express requirements of the PGCC require a community center in every development

of L-A-C zoned property, but the District Council recognized correctly that the CDP and

SDP processes involve more than implementing static zoning requirements and the

conditions imposed on the property’s rezoning, or achieving uniformity throughout the

district. It implements the planning purposes of the comprehensive design zone at issue.

                           E. Assignment of Other Functions

      LU § 20-207 provides a method by which functions that are not assigned

otherwise in the RDA may be implemented in the Regional District and by which local


      79
        At the time of the re-codification of Art. 28, § 8-104(e) as LU § 22-214, Black’s
Law Dictionary defined “procedure” as “[a] specific method or course of action.”
Procedure, Black’s Law Dictionary (9th ed. 2009).

                                               78
governmental body. According to the statute, “functions not specifically allocated in this

subtitle shall be assigned to the Commission or to one or both of the county planning

boards, as needed.” LU § 20-207(a). Because no provision of the RDA deals expressly

with CDPs or SDPs, and the similar or related land use actions that are detailed expressly

by the RDA do not perform identical or sufficiently similar functions as the CDP and

SDP approval processes, LU § 20-207 is a source of authority in the RDA by which a

role in the CDP and SDP approval processes may be seen as delegated to the Planning

Board.80, 81

       LU § 20-207 imposes two requirements on the allocation of “additional

functions.” First, the assignments must be approved by the District Council and by the

MNCPPC. LU § 22-207(b)(1). The District Council has provided its approval, as

demonstrated by PGCC §§ 27-522 and 27-528, which authorize initial consideration by

the Planning Board.82 The MNCPPC appears to have accepted the assignment, as the


       80
         LU § 20-207 provides authority also for the assignment to the Planning Board of
any function, other than those provided for expressly by the RDA (e.g., recommendations
regarding zoning map amendments according to LU § 22-208).
       81
         The RDA authorizes implicitly the creation of processes like the CDP and SDP
approval processes in LU § 22-104, which allows for the creation of zones, including
presumably zones that, like comprehensive design zones in Prince George’s County,
allow for implementation of planning in a direct way. The structure of the RDA suggests
further that original jurisdiction to implement such a scheme lies with the Planning
Board. But cf. infra at Part V.
       82
          In County Bill 76 of 1996, the District Council amended PGCC § 27-132(f)(1)
purporting to give itself original jurisdiction over appeals from the Zoning Hearing
Examiner and the Planning Board, according to the language of the ordinance. The
District Council had assigned previously the initial consideration of CDPs and SDPs to
                                                                     (Continued…)
                                               79
Planning Board considers, in practice, CDPs and SDPs.83 Assignment to the Planning

Board of additional functions must also “carry out the policy that local or intracounty

planning functions should be performed by the county planning boards.” LU § 20-

207(b)(2). Performance by the Planning Board of a plan implementation process carries

out undoubtedly that policy.

             V. ORIGINAL AUTHORITY TO APPROVE OR DENY CDPS AND SDPS

       As we described supra at Part I.E, the RDA grants to the Planning Board and to

the District Council certain powers. LU § 20-202(b)(i) provides that the county planning

boards have “exclusive jurisdiction” over “local functions,” but does not detail each of

the local functions within each jurisdiction.84,   85
                                                        These functions may include any local


       (…continued)
the Planning Board. The purpose of CB-76-1996, however, was not to revoke its
delegation of initial consideration to the Planning Board, but rather to “clarify[] that all
appeals to the District Council are an exercise of original jurisdiction.” The District
Council’s intention was to set its jurisdiction vis-à-vis that of the Planning Board. We
shall comment more on this later.
       83
         Neither party argues that the Planning Board is not authorized to consider the
approval of CDPs and SDPs in some manner.
       84
            In full, LU § 20-202(b) provides:

                Exclusive jurisdiction. — (1) A county planning board has
                exclusive jurisdiction over:
                (i) Local functions, including:
                    1. the administration of subdivision regulations;
                    2. the preparation and adoption of recommendations to the
                    district council with respect to zoning map amendments;
                    and
                    3. the assignment of street names and house numbers in the
                    regional district; and
                                                                      (Continued…)
                                                   80
       (…continued)
            (ii) mandatory referrals made in accordance with Subtitle 3,
            Part I of this title by the County Board of Education, a
            municipal corporation or special taxing district, or a
            publically owned or privately owned public utility.

The provision of “including” makes clear that the list was not exhaustive. The prior
codification, Art. 28, § 7-111(a), stated that “[t]he local functions exclusively within the
jurisdiction of the respective planning boards include, but are not limited to,” the same
functions. (emphasis added).
       85
           The language granting the planning boards’ exclusive jurisdiction over local
functions was enacted by Chapter 780 of the Laws of Maryland of 1959. The context of
the Act indicates that the jurisdiction of the planning boards was to be exclusive of the
jurisdiction of the district councils, as well as exclusive of the Commission as a bi-county
body.

        Chapter 780 altered significantly the relationship between the Commission and the
district councils. Before Chapter 780, the Commission was the primary land use actor
within the Regional District. See 1943 Md. Laws ch. 992. The Commission created the
plans, was authorized to acquire land and issue bonds, had final approval power over
zoning, collaborated with its federal counterpart for the Washington, D.C., metropolitan
area, and enacted and administered subdivision regulations. See 1943 Md. Laws ch. 992.
The district councils enacted the zoning ordinances in their respective counties (subject to
approval of the Commission) and were empowered to issue building permits and other
building regulations. 1943 Md. Laws ch. 992.

       Chapter 780 expanded the authority to regulate land use within the Regional
District and delegated locally that authority. In particular, the act created the planning
boards as distinct entities and gave primary zoning authority to the district councils. Prior
to the 1959 act, the district councils could only enact a zoning regulation or make a
change to the official zoning map if such regulation or change was consistent with the
Commission’s plan or if the Commission approved the change. See 1943 Md. Laws 992.
According to § 78 of Chapter 780, the Commission provided merely a recommendation
regarding a district council’s changes to its zoning laws or zoning map. The planning
boards were entirely new. Along with the creation of the planning boards, Chapter 780
enacted the language which is now codified in LU § 20-207, allowing for assignment to
the planning boards of additional local functions that were not otherwise provided for by
the RDA. 1959 Md. Laws ch. 780, at § 66.

                                                                       (Continued…)
                                                81
matter related to planning, zoning, subdivision, or assignment of street names and house

numbers. See LU § 20-202(a).86 The functions delegated to the county planning boards

pursuant to LU § 20-207 are among the unlisted local functions over which the planning

boards have exclusive jurisdiction. The Legislature did not itemize expressly or

exhaustively each such intended function, for apparent good reason.


        (…continued)
        The structure of the local delegation of land use authority effected by Chapter 780
is the same as is currently codified in the Land Use Article. Primary zoning authority was
delegated to the District Council. Some express local functions were delegated to the
planning boards, as was a method for assigning additional local functions as the desire
arose. Because the functions delegated under the act were not (and additional assigned
functions would not be presumably) zoning qua zoning, the Legislature’s intention was
likely that exclusive original jurisdiction over these functions would also rest with the
planning boards and not the district councils. We are not aware of any surviving
indication of legislative intent contrary to the general structure of Chapter 780.
       86
            LU § 20-202(a) provides:

                In general. — (1) Subject to paragraph (2) of this subsection,
                a county planning board:
                   (i) is responsible for planning, subdivision, and zoning
                   functions that are primarily local in scope; and
                   (ii) shall exercise, within the county planning boards
                   jurisdiction, the following powers:
                   1. planning
                   2. zoning
                   3. subdivision
                   4. assignment of street names and house numbers; and
                   5. any related matter.
                (2) The functions under paragraph (1) of this subsection do
                not include the regional planning functions of the
                Commission relating to or affecting the regional district as a
                planning unit.

Functions are placed into a planning board’s jurisdiction through express provisions of
the RDA, or through assignment pursuant to LU § 20-207.

                                                 82
       The RDA makes particular provision for the local functions that the Legislature

did not intend to be within the planning boards’ exclusive jurisdiction. LU § 20-503(c)

authorizes the District Council to refer for advice only some or all building permits to the

Maryland-National     Capital   Park    &    Planning    Commission      for   review    and

recommendation as to zoning compliance. LU § 22-208 requires referral to the county

planning boards of applications for zoning map amendments for a “recommendation.”

Although unclear on its face as to the standard of review, LU § 25-210 authorizes, in

Prince George’s County, the District Council to “review” the “final decision” of the

Planning Board, and issue a “final decision.”

       CDP and SDP approvals were not among the local functions that the Legislature

excepted from the planning boards’ exclusive jurisdiction. Because no alternative

provision was made, the RDA indicates to us that, like other unspecified local planning

functions, the Planning Board is invested with exclusive original jurisdiction over the

determination of CDPs and SDPs,87 subject to appellate review by the District Council.

       For the authority of the Planning Board to be “exclusive” or “original” with

respect to the CDP and SDP approval processes, the Planning Board must be the de novo

decision-maker regarding the merits of a CDP or an SDP. The District Council, if


       87
          Some evidence of this may be inferred also from the handling of Senate Bill 564
in the 2015 legislative session. Senate Bill 564, as introduced originally, proposed to
provide the District Council with original jurisdiction in its review of the decisions of the
Planning Board. The language that would have granted the District Council original
jurisdiction, however, was removed by amendment before passage. The Bill was signed
by the Governor on 12 May 2015, without the language giving the District Council
authority to review de novo the decisions of the Planning Board. 2015 Md. Laws ch. 365.

                                                83
allowed to decide de novo whether a CDP or an SDP should be approved, violates the

division of authority established by the RDA. A provision of the county ordinance, such

as PGCC § 27-132(f), that purports to give the District Council (or any other body) the

authority to decide, de novo, a local function related to planning, zoning, subdivision, or

the assignment of street names and house numbers, is invalid. The District Council may

not arrogate to itself original jurisdiction where the RDA places that responsibility

elsewhere. Only the General Assembly, through amendment of the RDA, may

accomplish that objective.

       The PGCC purports to direct the District Council to engage in this prohibited de

novo review. PGCC § 27-528(d), which governs the review by the District Council of

Planning Board decisions regarding a CDP, requires the District Council to “make the

same findings which are required to be made by the Planning Board” before approving

the CDP. PGCC § 27-528.01 governs the District Council’s review of SDP decisions,

requiring the same procedures that are required in reviewing a CDP, including

presumably that the District Council must make the same findings that were required to

be made by the Planning Board. PGCC § 27-132(f) eliminates any doubt as to whether

the District Council’s range of discretion was desired to be substantively the same as that

of the Planning Board, when considering the same issues. According to PGCC § 27-




                                               84
132(f), “[i]n deciding an appeal to the District Council, or Council election to review a

decision, the Council shall exercise original jurisdiction.”88

       To the extent that the provisions of the PGCC purport to give the District Council

the ability to consider de novo the merits of Planning Board decisions regarding CDPs

and SDPs, such provisions are invalid. Because, according to PGCC § 27-106, the

provisions are severable, they are still enforceable to the extent that they do not conflict

with the original jurisdiction of the Planning Board under the RDA.89

                VI. STANDARD BY WHICH THE DISTRICT COUNCIL MAY
                       REVIEW PLANNING BOARD DECISIONS

       The parties agree that the District Council has authority to exercise some level of

review of the Planning Board’s decisions regarding approval of CDPs and SDPs. 90 That


       88
         The District Council does not claim that PGCC § 27-132(f) would supersede the
RDA to the extent they conflict. Rather, according to the Bill Summary of Council Bill
(“CB”) 76-1996, which enacted the section in question, this provision was to “clarify
what has always been assumed and has historically been the [District] Council’s practice
regarding jurisdiction of the [District] Council when hearing appeals.” CB-76-1996, 1996
Leg. Sess. (Prince George’s County Council 1996). We interpret the RDA otherwise. The
custom of the District Council cannot trump the text and purpose of a statute. See
Dutcher, 365 Md. at 427, 780 A.2d at 1154 (citing Smith v. Higinbothom, 187 Md. 115,
132–33, 48 A.2d 754, 763 (1946)).
       89
          We have no doubt that, if the General Assembly disagrees with our reasoning as
to the interpretation of the RDA, it will consider what it may have intended otherwise in
the course of the next or a following legislative session.
       90
          Our decision in County Council of Prince George’s County v. Dutcher, supra,
injects some question as to the ability of the District Council to review decisions of the
Planning Board where not authorized explicitly by the RDA. In Dutcher, we held that the
RDA, by its silence on the matter, did not authorize an appeal to the District Council of a
Planning Board decision regarding a non-cluster preliminary plan of subdivision. 365
Md. at 425, 780 A.2d at 1152. The RDA provided for only appeals to the Circuit Court of
                                                                      (Continued…)
                                                 85
authority would derive implicitly from the legislative powers granted to the District

Council in the RDA.

       Pursuant to the RDA, the district councils are authorized sometimes to establish

procedures by which decisions are made, even though the review of content of the

decision is outside their purview.91 The MNCPPC, along with the constituent planning

boards, are responsible for developing plans, but, under the RDA, the district councils

establish the procedures through which the plans are developed, adopted, and applied.

See LU § 21-201(a) (“This subtitle is intended to vest control over planning procedures in

the district councils of Montgomery County and Prince George’s County, to the extent

that control is not inconsistent with this division.”). Although delegation to the Planning

Board of enforcement procedures to implement the District Council’s conditional zoning

authority would fall also under LU § 20-207, and hence be exclusively within the original

jurisdiction of the Planning Board, the RDA provides specifically for the District Council

to establish procedures in that regard. LU § 22-214(e).




       (…continued)
final actions. We decline to expand the scope of our review here, however, and will
assume, arguendo, that the District Council is authorized to consider appeals from the
Planning Board’s action.
       91
          The district councils are given also authority to establish procedures where they
have authority to make the underlying decision. For example, the district councils may
determine the procedure for: (1) the issuance of building permits, LU § 20-503; (2) the
consideration and execution of development rights and responsibilities agreements; (3) an
agricultural easement plan, LU § 25-605; and, (4) the Planning Board recommendation
on a zoning map amendment, LU § 22-208.

                                               86
       It does not violate the RDA for the District Council to establish procedures and

processes by which the Planning Board approves or denies CDPs and SDPs. Establishing

procedures to guide the consideration of administrative action is a legislative function,

which the RDA grants to the district councils in most instances. Further, the ability to

create and modify procedures may be inherent in the assignment of additional functions

to the Planning Board.

       Through its ability to establish procedure, the District Council may carve-out for

itself a role in the CDP and SDP approval process by requiring that, upon appeal to the

District Council or upon its election to hear a matter, the case be considered by the

District Council before a decision may become final. If the District Council agrees with

the Planning Board or remands for further consideration the CDP or SDP, it does not

interfere with the original jurisdiction afforded to the Planning Board. The effect of those

actions, although not inconsequential necessarily, is only procedural.

       When the District Council reverses the Planning Board’s determination regarding

the approval of a CDP or SDP, however, the District Council risks interfering with the

jurisdiction committed to the Planning Board. A Planning Board decision is vulnerable if

it is not authorized by law, is not supported by substantial evidence of record, or is

arbitrary or capricious. When the standard of administrative appellate review used by the

District Council mimics the standard of review that would be employed by the courts for

the review of the same agency action, it is not interfering with the jurisdiction of the

Planning Board. Employing a less deferential standard of review, however, would

impinge on the original jurisdiction granted to the Planning Board by the RDA.

                                                87
      Judicial review of administrative agency action based on factual findings, and the

application of law to those factual findings, is “limited to determining if there is

substantial evidence in the record as a whole to support the agency’s findings and

conclusions, and to determine if the administrative decision is based on an erroneous

conclusion of law.” United Parcel Serv., Inc. v. People’s Counsel for Baltimore Cnty.,

336 Md. 569, 577, 650 A.2d 226, 230 (1994). The reviewing court may not substitute its

judgment for that of the administrative agency. United Parcel Serv., 336 Md. at 576-77,

650 A.2d at 230. Rather, the court must affirm the agency decision if there is sufficient

evidence such that “a reasoning mind reasonably could have reached the factual

conclusion the agency reached.” Consumer Prot. Div. v. Morgan, 387 Md. 125, 160, 874
A.2d 919, 939 (2005) (quoting Christopher v. Dept. of Health, 381 Md. 188, 199, 849
A.2d 46, 52 (2004)) (internal quotation marks omitted).

      Agency decisions receive an even more deferential review regarding matters that

are committed to the agency’s discretion and expertise. In such situations, courts may

only reverse an agency decision if it is “arbitrary and capricious.” Spencer v. Maryland

State Bd. of Pharmacy, 380 Md. 515, 529-30, 846 A.2d 341, 349 (2004). “Logically, the

courts owe a higher level of deference to functions specifically committed to the agency's

discretion than they do to an agency's legal conclusions or factual findings.” Spencer, 380
Md. at 529, 846 A.2d at 349.




                                               88
       The District Council, by applying properly these same standards to its review of

Planning Board actions on CDPs and SDPs, would not encroach on the Planning Board’s

original and exclusive jurisdiction afforded by the RDA.92

       Courts’ limited review of the decisions of administrative agencies is grounded

largely on Article 8 of the Declaration of Rights of the Constitution of Maryland, which

mandates the separation of powers.93 As a result, courts are “without authority to interfere

with any (proper) exercise of the legislative prerogative or with the lawful exercise of

administrative authority or discretion.” Dep't of Natural Res. v. Linchester Sand &

Gravel Corp., 274 Md. 211, 225, 334 A.2d 514, 524 (1975). Courts may not engage in an

“independent original estimate of or decision on the evidence.” Linchester Sand &

Gravel, 274 Md. at 225, 334 A.2d at 523. Applied properly, reviewing the decision of an

administrative agency under the standards described supra, a court does not encroach

upon the powers of the Legislature as implemented by an administrative agency.

Linchester Sand & Gravel, 274 Md. at 225, 334 A.2d at 523-24.


       92
          Absent one of the specified events triggering District Council review, a Planning
Board decision would be the final action regarding the approval of a CDP and/or SDP
and thereby become reviewable only by the Circuit Court. See Montgomery Pres., Inc. v.
Montgomery Cnty. Planning Bd. of Maryland-Nat'l Capital Park & Planning Comm'n,
424 Md. 367, 377, 36 A.3d 419, 424 (2012) (“We have recognized that in some contexts,
a Planning Board's decision can be regarded as final.”). If such were the case, an
aggrieved party could turn to the Circuit Court to challenge the Planning Board’s
decision.
       93
         Article 8 of the Declaration of Rights requires “[t]hat the Legislative, Executive
and Judicial powers of Government ought to be forever separate and distinct from each
other; and no person exercising the functions of one of said Departments shall assume or
discharge the duties of any other.”

                                                89
       Although separation of powers principles do not apply to the relationship between

the District Council and the Planning Board, the same format seems appropriate to

explain the treatment explained in this opinion. The courts and the Legislature derive

their authority largely from the Constitution of Maryland, which divides the powers

granted thereunder among them and the Executive Branch. The District Council and

Planning Board derive their land use authority within the Regional District from the

RDA, which divides the powers granted thereunder between them and other local

agencies. As the courts are prohibited by the Declaration of Rights from usurping the

legislative prerogative implemented through administrative agencies, the District Council

is prohibited by the RDA from usurping the exclusive and original authority of the

Planning Board. The Courts are not able to reach a different conclusion on the evidence

when reviewing the decisions of an administrative agency. The District Council may not

do so with regard to Planning Board decisions on CDPs and SDPs. If the standards of

review applied by courts reviewing administrative agencies do not interfere with the

substance of the Legislature’s authority implemented by such administrative agencies, the

District Council applying properly the same standards would not interfere with the

substance of the Planning Board’s authority.

       The difference between the District Council’s review of the Planning Board

decisions here and the courts’ review of administrative agency decisions is that the courts

are granted explicitly the judicial power. Md. Const. Art. IV. The District Council is not

given explicitly authority by the RDA to review decisions generally within the original

jurisdiction of the Planning Board.

                                               90
              VII. THE DISTRICT COUNCIL’S AUTHORITY TO CONSIDER IN ITS
                     REVIEW ISSUES OTHER THAN THOSE REMANDED

         The District Council argues that, during its ultimate review of and action in this

case, it was not limited to considering only the issues remanded on 7 November 2011 to

the Planning Board. According to the District Council, nothing in the RDA or the County

Code limits the District Council to considering on election a Planning Board decision on

remand only the remand issues. Further, the District Council claims that such a limitation

would: (1) make the ability to remand nugatory; and, (2) requiring the District Council to

make a final determination regarding any non-remand issues before it gathered all the

information would be an absurd result. We disagree.

                           A. Plain Language of PGCC § 27-523

         The District Council is correct that the RDA does not limit explicitly the review of

the District Council to issues the Council may remand to the Planning Board. As

explained supra at Part VI, the RDA provides generally for the District Council to

establish procedures, which would include remanding a CDP and SDP to the Planning

Board.

         In our view, the PGCC limits the District Council’s review to the remand issues.

PGCC § 27-523 governs review of CDPs and SDPs before the District Council. 94 The

ordinance states:


         94
         PGCC § 27-523 sets out the procedures applicable to District Council review of
CDPs. PGCC § 27-528.01(c) states that, in regard to District Council review of SDPs, the
District Council “shall render a final decision in accordance with [PGCC §] 27-523
within thirty (30) days after the close of the hearing.”

                                                 91
              The District Council shall schedule a public hearing on the
              appeal or review. Testimony at the hearing shall be limited to
              the facts and information contained within the record made at
              the hearing before the Planning Board. In addition, the
              Council may take judicial notice of any evidence contained in
              the record of any earlier phase of the approval process
              relating to all or a portion of the same property, including the
              approval of a preliminary plat of subdivision.

PGCC § 27-523(c).

       The Court of Special Appeals held that “the hearing before the Planning Board”

indicated by PGCC § 27-523(c) included only the hearing on remand, at which the

Planning Board’s consideration was limited by the District Council to the issues

remanded to the Board. Zimmer Dev., 217 Md. App. at 330, 92 A.3d at 613. According to

the appellate panel, the District Council’s scope of review was constrained to the facts

and information presented at the Planning Board’s hearing immediately prior to the

District Council’s final review. Id. We agree with this construction.

       The plain language of the second sentence of PGCC § 27-523(c) informs the

conclusion. The word “before” may be used generally as a preposition, conjunction, or

adverb, but in any context it indicates either that something occurred “in front of” or

“during the period of time preceding” some other event or action. The only reasonable

understanding of “before” in PGCC § 27-523(c) is as a preposition. The use of “before”

indicates that the “hearing” to which the provision refers is the hearing that was “in front

of” the Planning Board. This hearing is referred to using the definite article (i.e., “the”),

indicating that this “hearing” is a particular one, and is identifiable. Where a remand

occurs, there is necessarily more than one hearing, the initial one and one on remand. For


                                                92
the “hearing” in question to be identifiable, it must be the ultimate or final Planning

Board hearing and action which the District Council elected to review. If the District

Council remanded previously the case to the Planning Board, “the facts and information

contained within the record made at the hearing,” to which the “testimony” at the District

Council hearing is limited, would be related only to the remand issues.

      The third sentence of PGCC § 27-523(c) indicates that, although the “testimony”

at the District Council hearing is limited to addressing the evidence of the hearing

immediately preceding, additional evidence may be considered. The District Council may

take “judicial notice” of “any evidence” of record from “any earlier phase of the approval

process” relating to the same property. PGCC § 27-523. This provision does not provide,

however, the District Council with the authority to reconsider evidence from the pre-

remand hearing before the Planning Board.

      The Planning Board’s decision to approve or deny an SDP or CDP prior to a

remand by the District Council is not an “earlier phase of the approval process” for

purposes of PGCC § 27-523(c). The definition of “phase” most apposite to the ordinance

is “a distinguishable part in a course, development, or cycle.” 95 See Phase, Merriam



      95
          The other ways in which “phase” may be understood in particular contexts
include: (1) “a particular appearance or state in a regularly recurring cycle of changes”;
(2) “an aspect or part (as of a problem) under consideration”; (3) “the point or stage in a
period of uniform circular motion, harmonic motion, or the periodic changes of any
magnitude varying according to a simple harmonic law to which the rotation, oscillation,
or variation has advanced from its standard position or assumed instant of starting”; (4)
“a homogeneous, physically distinct, and mechanically separable portion of matter
present in a nonhomogeneous physicochemical system”; and, (5) “an individual or
                                                                      (Continued…)
                                               93
Webster’s Collegiate Dictionary (10th ed. 1993). The ordinance provides “the approval

of a preliminary plat of subdivision” as an example of the “earlier phases” from which

the District Council may take judicial notice of record evidence. The other “earlier

phase[s]” would be the prior distinct steps for the approval of a development on the

property, such as the record created during the zoning map amendment process. The

Planning Board hearing occurring before a District Council remand for further

consideration would be within the same “phase,” and therefore, not accessible for

consideration by the District Council after remand.

       As we held supra at Part VI, the District Council’s reversal of a Planning Board

decision may be sustained by the courts, if at all, only when the Planning Board’s

decision is not supported by substantial evidence or is arbitrary, capricious, or illegal. The

District Council’s ability to “deny” CDP and SDP applications, such as it is, does not

stem from its inherent authority to review de novo Planning Board decisions on the

merits, but rather is cobbled together from the District Council’s authority under the RDA

to establish procedures and a corresponding appellate standard of review of courts. The

District Council has the inherent authority to require that a CDP or SDP approval or dis-

approval come before the District Council for the Council to perform a limited appellate

review. It has authority to remand CDP and SDP applications to the Planning Board for




       (…continued)
subgroup distinguishably different in appearance or behavior from the norm of the group
to which it belongs[.]” Phase, Merriam Webster’s Collegiate Dictionary (10th ed. 1993).

                                                 94
additional consideration. It has no inherent authority, however, to decide de novo CDP or

SDP applications on the merits.

       The ability to remand and shape the contours of reconsideration by the Planning

Board is precisely the kind of authority that the RDA contemplated for the District

Council. The RDA contemplates that the district councils will exercise legislative powers

and administrative authority where granted. Establishing processes and directing the

consideration of administrative agencies are legislative tasks. By remanding the approval

or dis-approval of a CDP or an SDP to the Planning Board, the District Council alerts the

Planning Board to considerations that it may have overlooked or evaluated incompletely

or incorrectly earlier.

       Even were we to conclude that the District Council has implicit inherent authority

under the RDA to decide de novo the legal sufficiency of Planning Board decisions

regarding SDPs and CDPs, it has limited itself through the plain language of PGCC § 27-

523(c). The ordinance requires the District Council, upon deciding to remand a case to

the Planning Board, to remand any concerns for which the District Council might later

deny the application. This prevents the District Council from withholding from remand

potential issues which could have been addressed satisfactorily on remand. It would

border on arbitrariness and capriciousness for the District Council, if it believed in its

initial review that the Planning Board may have been in error on multiple scores, to

remand some, but not all, of the potential problematic issues, only later to reverse the




                                               95
decision of the Planning Board for an “error” that was not remanded for consideration.96

PGCC § 27-523(c) prevents that sort of action.

 B. Judicial Review of the District Council’s Consideration of Non-Remand Issues

       The District Council asks us to determine whether the Court of Special Appeals

“nullified the District Council’s statutory right to ‘remand’ a case to the Planning Board

for further information, and the District Council’s obligation to issue a ‘final’ decision

prior to judicial review, by holding that the District Council is limited after remand to

only those issues that were remanded.” Zimmer Dev., 440 Md. 114, 99 A.3d 778. The

question is limited to an interpretation of PGCC § 27-523(c). We have rendered an

interpretation of that County Code provision earlier. Enough said.

  VIII. THE CIRCUIT COURT’S REVERSAL OF THE DISTRICT COUNCIL’S DECISION.

       The District Council argues that the Circuit Court erred by reversing the District

Council’s decision to deny CDP-1001 and SDP-1001 and ordering reinstatement of the

Planning Boards decision(s). By the same token, the Court of Special Appeals erred in

       96
          We do not suggest that in the present case the District Council remanded only
certain of the potential problems to the Planning Board arbitrarily, capriciously, or with
the intent to “game” the process. The District Council has maintained consistently that it
believed that it had original jurisdiction to approve or deny CDP-1001 and SDP-1001. If
such were the case, remanding only certain issues to the Planning Board would likely be
appropriate, even if there existed in the record other issues supporting denial. The District
Council was mistaken, however, regarding its legal authority to review de novo the
decision of the Planning Council.

       Of course, if the District Council, on initial consideration and applying the
appellate standards of review, believes that the Planning Board’s action lacks substantial
evidence to support the fact-findings, or is arbitrary, capricious, or otherwise illegal, it
need not remand a case at all, but may deny the application and take its chances on
subsequent judicial review, if sought by an aggrieved party.

                                                 96
affirming that action. According to the District Council, when an administrative agency

applies the incorrect standard of review, the appropriate remedy is to remand the matter

to the agency so that it may apply the correct standard.

       That is the general rule. When an administrative function remains to be exercised

at the end of the day, we hold generally that a court must remand the case to the

administrative agency. See, e.g., Maryland Bd. of Pub. Works v. K. Hovnanian’s Four

Seasons at Kent Island, LLC, 425 Md. 482, 522, 42 A.3d 40, 63 (2012) (“The error

committed by the Board was one of law—applying the wrong standard in formulating its

decision. The appropriate remedy in such a situation is to vacate the decision and remand

for further proceedings designed to correct the error.”); Bereano v. State Ethics Comm’n,

403 Md. 716, 756, 944 A.2d 538, 561 (2008) (“As it is not properly our role to determine

whether the agency's decision, absent this unavailable justification, otherwise would have

been the same, reversal shall be the result and a remand for further proceedings before the

Commission.”). The court need not remand, however, if the remand would be futile.

O'Donnell v. Bassler, 289 Md. 501, 510, 425 A.2d 1003, 1008 (1981); see also Green v.

Church of Jesus Christ of Latter-Day Saints, 430 Md. 119, 143, 59 A.3d 1001, 1015

(2013) (ordering the case be remanded to the Tax Court, but directing the Tax Court’s

decision on remand); Anne Arundel Cnty. v. Halle Dev., Inc., 408 Md. 539, 557, 971
A.2d 214, 225 (2009) (“The County's appeal to Frankel [v. Bd. of Regents of Univ. of

Maryland Sys., 361 Md. 298, 301, 761 A.2d 324, 325 (2000)] and general administrative

law principles in arguing for a remand presumes, erroneously, that there is an

administrative procedure and function that remains to be performed in this case.”).

                                                97
      In the present case, both of the reviewing courts before us found that the Planning

Board’s decision was supported by substantial evidence. The District Council does not

dispute that conclusion. For the reasons stated supra, because the District Council had no

original jurisdiction to reverse the Planning Board’s approval of CDP-1001 and SDP-

1001, and such a reversal may only be affirmed by the courts if the Planning Board’s

decision was illegal, lacked substantial evidence, or was arbitrary or capricious, the

District Council was required, applying the correct standard of review articulated by each

court reviewing this case, to approve the decision of the Planning Board on this record.

Therefore, there remains no administrative function to be performed. Remanding the case

to the District Council would be futile because there was only one action the District

Council could take.

                                   IX. CONCLUSIONS

                      A. CDP and SDP Processes Going Forward

      Our opinion, though voluminous, requires only a modest change in thinking by the

District Council in the CDP and SDP processes in comprehensive design zones in Prince

George’s County. The submission and consideration of a CDP and SDP by the Planning

Board is unchanged. The required contents of CDP and SDP submissions remains the

same. To approve a CDP or SDP, the Planning Board must make the findings required

for approval codified in PGCC § 27-521 (for a CDP) and in PGCC § 27-528 (for an

SDP). The District Council, through conditional zoning, may guide the consideration of

the Planning Board in these regards and require consideration of matters and resultant



                                               98
findings necessary to protect surrounding properties or enhance coordinated, harmonious,

and systematic development. LU § 22-214.

       Our opinion recasts how the District Council must treat the authority of the

Planning Board. The Planning Board has original jurisdiction to decide whether to

approve or deny CDPs and SDPs. Pursuant to the division of the authority within the

RDA, local matters that are related to planning, zoning, subdivision, or assignment of

street names and house numbers are, unless otherwise specified, among the additional

local functions over which the county planning boards have original jurisdiction. See LU

§ 20-202(a). Among the additional local functions over which the county planning boards

have original jurisdiction are those delegated to them pursuant to LU § 20-207.

       Once the Planning Board makes a decision regarding a CDP and SDP, such

decision may be appealed to or called up by the District Council for appellate review.97



       97
          Senate Bill 564 of 2015 was enacted, in part, “[for] the purpose of . . . providing
that, in Prince George’s County, a person may make a request to the district council for
the review of a certain decision of a zoning hearing examiner or the planning board only
under certain circumstances.” 2015 Md. Laws ch. 365. The Bill added Section 25-212 to
the Land Use article, which provides:

              In Prince George’s County, a person may make a request to
              the district council for the review of a decision of the zoning
              hearing examiner or the planning board only if:
                (1) the person is an aggrieved person that appeared at the
                hearing before the zoning hearing examiner or planning
                board in person, by an attorney, or in writing; and
                (2) the review is expressly authorized under this division.

2015 Md. Laws ch. 365. The only other provision of the RDA providing expressly for
review of a Planning Board decision by the District Council is LU § 25-210, which
                                                                (Continued…)
                                                99
The District Council may remand the case for further consideration by the Planning

Board, may affirm the Planning Board’s decision, or may reverse the Planning Board’s

decision. If the District Council remands the Planning Board’s approval or denial of the

CDP or SDP and reviews it again subsequently, it may only reverse the Planning Board’s

decision on remand as to the issues that were remanded to the Planning Board for

consideration or reconsideration. PGCC § 27-523(c).

       The District Council may reverse an approval by the Planning Board only if the

decision was one the Planning Board was not legally authorized to make, is not supported

by substantial evidence of record, is arbitrary or capricious, or otherwise illegal. By

reviewing the Planning Board’s decision using the same standards that a court uses when

reviewing an administrative agency action, the District Council will not interfere with the

Planning Board’s original jurisdiction over the CDP and SDP decision-making processes.

                                    B. Our Holdings

       Although some amplification as to reasoning was thought desirable by us, we, the

Court of Special Appeals, and the Circuit Court arrive at the same judgment in this case.

We hold that: (1) the District Council possessed only appellate jurisdiction to review the

Planning Board’s decisions regarding CDP-1001 and SDP-1001, and was authorized to

reverse the decision of the Planning Board only if the Board’s decision was not supported

by substantial evidence, was arbitrary, capricious, or illegal otherwise; (2) the District


       (…continued)
authorizes District Council review of Detailed Site Plans. The act takes effect on 1
October 2015.

                                               100
Council was not authorized, after electing to review on its own initiative the Planning

Board’s decisions regarding CDP-1001 and SDP-1001 for a second time, to consider

issues other than those remanded to the Planning Board on 7 November 2011; and (3) the

Circuit Court’s order reversing the decision of the District Council denying CDP-1001

and SDP-1001 and ordering the District Council to affirm the decision of the Planning

Board was appropriate. Therefore, we affirm the judgment of the Court of Special

Appeals.

                                        JUDGMENT OF THE COURT OF
                                        SPECIAL APPEALS AFFIRMED. COSTS
                                        TO BE PAID BY PETITIONER.




                                             101